

INTERCREDITOR AGREEMENT
This INTERCREDITOR AGREEMENT (this “Agreement”) is dated as of May 2, 2013, and
entered into by and between WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Wells Fargo”), in its capacity as administrative agent
under the First Lien Documents, including its successors and assigns in such
capacity from time to time (“First Lien Agent”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION (“Wilmington Trust”), not in its individual capacity, but solely in
its capacity as trustee under the Second Lien Notes Indenture and collateral
agent under the Second Lien Documents, including its successors and assigns in
such capacities from time to time (“Second Lien Agent”).
RECITALS
ERICKSON AIR-CRANE INCORPORATED, a Delaware corporation (“EAC”) and EVERGREEN
HELICOPTERS, INC. (“EHI”, and together with EAC, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), the lenders from time to time party thereto,
First Lien Agent, Wells Fargo, as lead arranger, as book runner, as syndication
agent, and as documentation agent, have entered into that certain Credit
Agreement dated as of the date hereof (the “First Lien Credit Agreement”)
providing for a revolving credit facility pursuant to which such lenders have or
may, from time to time, make loans and provide other financial accommodations to
Borrowers. The obligation of Borrowers to repay such loans and other financial
accommodations under the First Lien Credit Agreement is guaranteed by the
Subsidiaries of Borrowers party to the below-defined First Lien Security
Agreement from time to time as “Guarantors” (the “First Lien Guarantors”);
EAC, as issuer, and the Subsidiaries of EAC party to the below-defined Second
Lien Notes Indenture from time to time as “Guarantors” (the “Second Lien
Guarantors” and, together with the First Lien Guarantors, the “Guarantors”),
Wilmington Trust, not in its individual capacity, but solely in its capacity as
trustee (including its successors and assigns in such capacity from time to
time, the “Trustee”), and Second Lien Agent have entered into that certain
Indenture dated as of the date hereof (the “Second Lien Notes Indenture”)
pursuant to which EAC has issued 8.25% Second Priority Senior Secured Notes due
2020 in the initial principal amount of $400,000,000 (together with any
Additional Notes (as defined in the Second Lien Notes Indenture) (collectively,
the “Second Lien Notes”) to the holders thereof from time to time. The
obligation of EAC to repay the obligations evidenced by the Second Lien Notes is
guaranteed by the Second Lien Guarantors;
The obligations of Borrowers and the First Lien Guarantors under the First Lien
Documents are to be secured on a first priority basis by liens on substantially
all of the assets of Borrowers and the First Lien Guarantors;
The obligations of EAC and the Second Lien Guarantors under the Second Lien
Documents are to be secured on a second priority basis by liens on substantially
all of the assets of EAC and the Second Lien Guarantors; and
First Lien Agent, for itself and on behalf of the First Lien Claimholders, and
Second Lien Agent, for itself and on behalf of the Second Lien Claimholders,
desire to enter into this Agreement to (a) confirm the relative priority of
their respective security interests in the assets of Borrower and the
Guarantors, (b) provide for the application, in accordance with such priorities,
of proceeds of such assets and properties, and (c) address certain other
matters.




--------------------------------------------------------------------------------



AGREEMENT
In consideration of the foregoing, the mutual covenants and obligations herein
set forth, and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:
SECTION 1.Definitions; Rules of Construction.
1.1    Defined Terms. Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the UCC shall be construed and defined as set
forth in the UCC unless otherwise defined herein; provided, that to the extent
that the UCC is used to define any term used herein and if such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern. As used in the Agreement, the
following terms shall have the following meanings:
“Agreement” has the meaning set forth in the preamble hereto.
“Bank Product Agreements” means the “Bank Product Agreements,” as that term is
defined in the First Lien Credit Agreement.
“Bank Product Obligations” means the “Bank Product Obligations,” as that term is
defined in the First Lien Credit Agreement.
“Bank Product Providers” means the “Bank Product Providers,” as that term is
defined in the First Lien Credit Agreement.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor statute.
“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors or affecting creditors’ rights generally.


“Borrower” has the meaning set forth in the recitals to this Agreement and
“Borrower” means any one of them.
“Business Day” means any day other than a Saturday, Sunday, or day on which
banks in New York City and Los Angeles, California are authorized or required by
law to close.
“Cash Collateral” has the meaning set forth in Section 6.2.
“Claimholders” means the First Lien Claimholders and the Second Lien
Claimholders, or any one of them.
“Collateral” means all of the assets of each and every Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.
“Consolidated First Lien Secured Debt Ratio” means “Consolidated First Lien
Secured Debt Ratio” as that term is defined in the Second Lien Notes Indenture
as in effect on the date hereof.
“Debt” means First Lien Debt or Second Lien Debt, as the context requires.

-2-



--------------------------------------------------------------------------------



“Deemed Amendment” means any amendment in respect of any First Lien Collateral
Document or Second Lien Collateral Document that has the effect of adding
additional collateral or assets to the Collateral or additional Persons as
Grantors.
“Default Disposition” has the meaning set forth in Section 5.1(d).
“DIP Financing” has the meaning set forth in Section 6.2.
“DIP Financing Conditions” means (a) that Second Lien Agent retains its Liens
with respect to the Collateral that existed as of the date of the commencement
of the applicable Insolvency Proceeding (including proceeds thereof arising
after the commencement of such Insolvency Proceeding), (b) in the case of DIP
Financing, that the principal amount of such DIP Financing plus the outstanding
principal amount of other First Lien Debt does not exceed the First Lien Cap,
(c) the proposed Cash Collateral use or DIP Financing does not compel any
Grantor to seek confirmation of a specific plan of reorganization or other
dispositive plan for which all or substantially all of the material terms are
set forth in the Cash Collateral order or DIP Financing documentation, as
applicable, (d) the proposed Cash Collateral order or DIP Financing
documentation does not expressly require the sale of all or substantially all of
the Collateral prior to a default under the Cash Collateral order or DIP
Financing documentation, (e) any Second Lien Claimholder may seek and retain
adequate protection as permitted by Section 6.5, and (f) in the case of DIP
Financing, that the DIP Financing is otherwise subject to the terms of this
Agreement.
“Disposition” or “Dispose” means the sale, assignment, transfer, license, lease
(as lessor), exchange, or other disposition (including any sale and leaseback
transaction) of any property by any person (or the granting of any option or
other right to do any of the foregoing).
“Enforcement Action” means
(a)    the taking of any action to enforce any Lien in respect of the
Collateral, including the institution of any foreclosure proceedings or, the
noticing of any public or private sale or other disposition pursuant to Article
9 of the UCC or other applicable law, or the taking of any action in an attempt
to vacate or obtain relief from a stay or other injunction restricting any other
action described in this definition,
(b)    the exercise of any right or remedy provided to a secured creditor under
the First Lien Documents or the Second Lien Documents (including, in either
case, any delivery of any notice to seek to obtain payment directly from any
account debtor of any Grantor or any depositary bank, securities intermediary,
or other person obligated on any Collateral of any Grantor, the taking of any
action or the exercise of any right or remedy in respect of the Collateral, or
the exercise of any right of setoff or recoupment with respect to obligations
owed to any Grantor), under applicable law, at equity, in an Insolvency
Proceeding or otherwise, including the acceptance of Collateral in full or
partial satisfaction of an obligation,
(c)    the Disposition of all or any portion of the Collateral, by private or
public sale or any other means,
(d)    the solicitation of bids from third parties to conduct the Disposition of
all or a material portion of the Collateral to the extent undertaken and being
diligently pursued in good faith to consummate the Disposition of such
Collateral within a commercially reasonable time,
(e)    the engagement or retention of sales brokers, marketing agents,
investment bankers, accountants, appraisers, auctioneers, or other third parties
for the purpose of valuing, marketing, or Disposing of all or a material portion
of the Collateral to the extent undertaken and being diligently pursued in good
faith to consummate the Disposition of such Collateral within a commercially
reasonable time,

-3-



--------------------------------------------------------------------------------



(f)    the exercise of any other enforcement right relating to the Collateral
(including the exercise of any voting rights relating to any Equity Interests
composing a portion of the Collateral) whether under the First Lien Documents,
the Second Lien Documents, under applicable law of any jurisdiction, in equity,
in an Insolvency Proceeding, or otherwise (including the commencement of
applicable legal proceedings or other actions with respect to all or any
material portion of the Collateral to facilitate the actions described in the
preceding clauses), and
(g)    the pursuit of Default Dispositions relative to all or a material portion
of the Collateral to the extent undertaken and being diligently pursued in good
faith to consummate the Disposition of such Collateral within a commercially
reasonable time.
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the United States Securities and Exchange
Commission and any successor thereto under the Securities Exchange Act of 1934,
as in effect from time to time.
“Escrow Agreement” means that certain Escrow and Security Agreement, dated as of
May 2, 2013, by and among EAC, the Trustee, and Wilmington Trust, as escrow
agent, as in effect on the date hereof.
“Excess First Lien Debt” means the sum of (a) the portion of the principal
amount of the loans outstanding under the First Lien Documents and the undrawn
amount of outstanding Letters of Credit that is in excess of the First Lien Cap,
plus (b) the portion of interest and fees that accrues or is charged with
respect to that portion of the principal amount of the loans and Letters of
Credit described in clause (a) of this definition.
“Final Order” means an order of a court of competent jurisdiction as to which
the time to appeal, petition for certiorari, or move for re-argument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceedings for re-argument or rehearing shall then be pending or, in the
event that an appeal, writ of certiorari, or re-argument or rehearing thereof
has been filed or sought, such order shall have been affirmed or confirmed by
the highest court to which such order was appealed, or from which certiorari,
re-argument or rehearing was sought and the time to take any further appeal,
petition for certiorari or move for re-argument or rehearing shall have expired;
provided, that the possibility that a motion under Rule 59 or Rule 60 of the
Federal Rules of Civil Procedure or any analogous rule under the Federal Rules
of Bankruptcy Procedure or applicable state court rules of civil procedure, may
be filed with respect to such order shall not cause such order not to be a Final
Order.
“First Lien Agent” has the meaning set forth in the preamble to this Agreement.
“First Lien Cap” means, as of any date of determination, the result of:
(a)    the sum of (which amount shall be increased by the amount of all
interest, fees, costs, expenses, indemnities, and other amounts accrued or
charged with respect to any of the First Lien Debt (other than Excess First Lien
Debt) as and when the same accrues or becomes due and payable, irrespective of
whether the same is added to the principal amount of the First Lien Debt and
including the same as would accrue and become due but for the commencement of an
Insolvency Proceeding, whether or not such amounts are allowed or allowable, in
whole or in part, in any such Insolvency Proceeding):

-4-



--------------------------------------------------------------------------------



(i)     the greater of (A) $150,000,000 and (B) an amount that, after giving pro
forma effect to the incurrence of Indebtedness pursuant to the First Lien
Documents and the application of the net proceeds therefrom, would not result in
the Consolidated First Lien Secured Debt Ratio being greater than 1.0:1.0, plus
(ii)     the amount of the Bank Product Obligations, minus
(b)    the amount of all payments of revolving loan obligations under the First
Lien Credit Agreement that result in a permanent reduction of the revolving
credit commitments under the First Lien Credit Agreement (other than payments of
such revolving loan obligations in connection with a Refinancing thereof).
Any net increase in the aggregate principal amount of a loan or Letter of Credit
(on a U.S. Dollar equivalent basis) after the loan is made or the Letter of
Credit issued that is caused by a fluctuation in the exchange rate of the
currency in which the loan or Letter of Credit is denominated will be ignored in
determining whether the First Lien Cap has been exceeded.
“First Lien Claimholders” means, as of any date of determination, the holders of
the First Lien Debt at that time, including (a) First Lien Agent, (b) the First
Lien Lenders, (c) the Issuing Bank (as that term is defined in the First Lien
Credit Agreement), and (d) the Bank Product Providers.
“First Lien Collateral” means the assets of each and every First Lien Grantor,
whether real, personal or mixed, with respect to which a Lien is granted (or
purported to be granted) as security for any First Lien Debt, including all
proceeds and products thereof.
“First Lien Collateral Documents” means the First Lien Security Agreement, the
First Lien Mortgages, and any other agreement, document, or instrument pursuant
to which a Lien is granted (or purported to be granted) securing any First Lien
Debt or under which rights or remedies with respect to such Liens are governed.
“First Lien Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“First Lien Debt” means all Obligations (as that term is defined in the First
Lien Credit Agreement) and all other amounts owing, due, or secured under the
terms of the First Lien Credit Agreement or any other First Lien Document,
whether now existing or arising hereafter, including all principal, premium,
interest, fees, attorneys’ fees, costs, charges, expenses, reimbursement
obligations, obligations with respect to loans, Letters of Credit, Bank Product
Obligations, obligations to provide cash collateral in respect of Letters of
Credit or Bank Product Obligations or indemnities in respect thereof, any other
indemnities or guarantees, and all other amounts payable under or secured by any
First Lien Document (including, in each case, all amounts accruing on or after
the commencement of any Insolvency Proceeding relating to any First Lien
Grantor, or that would have accrued or become due under the terms of the First
Lien Documents but for the effect of the Insolvency Proceeding and irrespective
of whether a claim for all or any portion of such amounts is allowable or
allowed in such Insolvency Proceeding), in each case whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured.
“First Lien Default” means any “Event of Default”, as such term is defined in
any First Lien Document.

-5-



--------------------------------------------------------------------------------



“First Lien Documents” means the First Lien Collateral Documents, the First Lien
Credit Agreement, and each of the other Loan Documents (as that term is defined
in the First Lien Credit Agreement).
“First Lien 507(b) Claims” has the meaning set forth in Section 6.5(d).
“First Lien Grantor” means Borrowers and each First Lien Guarantor.
“First Lien Guarantors” has the meaning set forth in the recitals to this
Agreement and “First Lien Guarantor” means any one of them.
“First Lien Lenders” means the “Lenders” as that term is defined in the First
Lien Credit Agreement (including the Issuing Bank and the Swing Lender (as those
terms are defined in the First Lien Credit Agreement)).
“First Lien Mortgages” means each mortgage, deed of trust, and other document or
instrument under which any Lien on real property or fixtures owned or leased by
any First Lien Grantor is granted to secure any First Lien Debt or under which
rights or remedies with respect to any such Liens are governed.
“First Lien Priority Debt” means all First Lien Debt other than Excess First
Lien Debt.
“First Lien Security Agreement” means the “Guaranty and Security Agreement” as
that term is defined in the First Lien Credit Agreement.
“Governmental Authority” means the government of the United States of America or
any other nation, any political subdivision thereof, whether state, provincial,
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory, or administrative powers or functions of or pertaining to
government.
“Grantors” means the First Lien Grantors and the Second Lien Grantors, and each
other person that may, from time to time, execute and deliver a First Lien
Collateral Document or a Second Lien Collateral Document as a “debtor,”
“grantor,” “obligor,” or “pledgor” (or the equivalent thereof) or that may, from
time to time, be (or whose assets may be) subject to a judgment lien in favor of
any of the First Lien Claimholders or any of the Second Lien Claimholders in
respect of the First Lien Debt or the Second Lien Debt, as applicable, and
“Grantor” means any one of them.
“Guarantors” has the meaning set forth in the recitals to this Agreement and
“Guarantor” means any one of them.
“Hedge Obligations” means the “Hedge Obligations,” as that term is defined in
the First Lien Credit Agreement.
“Inalienable Interests” has the meaning set forth in Section 4.4.
“Indebtedness” means “Indebtedness” as that term is defined in the Second Lien
Notes Indenture as in effect on the date hereof.
“Insolvency Proceeding” means:
(a)    any voluntary or involuntary case or proceeding under any Bankruptcy Law
with respect to any Grantor;

-6-



--------------------------------------------------------------------------------



(b)    any other voluntary or involuntary insolvency or bankruptcy case or
proceeding, or any receivership, liquidation or other similar case or proceeding
with respect to any Grantor or with respect to a material portion of its assets;
(c)    any liquidation, dissolution, or winding up of any Grantor whether
voluntary or involuntary and whether or not involving insolvency or bankruptcy;
or
(d)    any assignment for the benefit of creditors or any other marshaling of
assets or liabilities of any Grantor.
“Letters of Credit” means the “Letters of Credit” as that term is defined in the
First Lien Credit Agreement.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a capital lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Ordinary Course Collections” has the meaning set forth in Section 4.1.
“Payment in Full of First Lien Priority Debt” means, except to the extent
otherwise expressly provided in Section 5.5 or in Section 6.8:
(a)    payment in U.S. Dollars in full in cash or immediately available funds of
all of the First Lien Priority Debt (other than outstanding Letters of Credit
and Bank Product Obligations and other than unasserted contingent
indemnification obligations);
(b)    termination or expiration of all commitments, if any, of the First Lien
Lenders to extend credit to Borrowers;
(c)    termination of, or providing cash collateral (in an amount, to the
extent, and in the manner required by the First Lien Credit Agreement) in
respect of, all outstanding Letters of Credit that compose a portion of the
First Lien Priority Debt; and
(d)    termination of, or providing cash collateral (in an amount, to the
extent, and in the manner required by the First Lien Credit Agreement) in
respect of, all Bank Product Obligations, and
(e)    providing cash collateral to First Lien Agent in such amount as First
Lien Agent determines is reasonably necessary to secure the First Lien
Claimholders in accordance with the First Lien Credit Agreement in respect of
any asserted or threatened (in writing) claims, demands, actions, suits,
proceedings, investigations, liabilities, fines, costs, penalties, or damages
for which any of the First Lien Claimholders may be entitled to indemnification
by any First Lien Grantor pursuant to the indemnification provisions in the
First Lien Loan Documents.
“Permitted Additional Second Lien Obligations” means Second Lien Debt (other
than Second Lien Notes Indenture Obligations) that is expressly permitted under
the First Lien Credit Agreement or consented to in writing by the requisite
First Lien Claimholders in accordance with the First Lien Credit Agreement to be
secured by Liens on the Collateral ranking pari passu with the Liens Securing
the Second Lien Notes Indenture Obligations and qualifies as “Other Pari Passu
Lien Obligations” under and as defined in the Second Lien Notes Indenture.

-7-



--------------------------------------------------------------------------------



“Permitted Additional Second Lien Obligations Documents” means each of the
agreements, documents, joinders and instruments providing for or evidencing any
Permitted Additional Second Lien Obligations as well as any other document or
instrument executed or delivered at any time in connection with any Permitted
Additional Second Lien Obligations, to the extent such are effective at the
relevant time.
“Permitted Additional Second Lien Obligations Representative” means each duly
authorized representative or agent of any holders of Permitted Additional Second
Lien Obligations which representative or agent (a) (other than the Second Lien
Agent in the case of any Additional Notes (under and as defined in the Second
Lien Notes Indenture)) has executed a joinder agreement to the Second Lien Notes
Security Agreement substantially in the form attached thereto (or other form
satisfactory to the Second Lien Agent) agreeing on behalf of itself and such
holders to (i) be bound by terms of this Agreement applicable to them, (ii)
appoint the Second Lien Agent to act as their collateral agent and
representative hereunder and (iii) agree to be bound by the pari passu
intercreditor provisions contained in the Second Lien Security Documents entered
into in connection with the Second Lien Notes Indenture and (b) is a party to
the Permitted Additional Second Lien Obligations Documents; it being understood
and agreed that no Permitted Additional Second Lien Obligations Representative
(if other than the Second Lien Agent) shall hold any Lien on Collateral.
“person” means any natural person, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority, or other entity.
“Pledged Collateral” has the meaning set forth in Section 5.4(a).
“Purchase Notice” has the meaning set forth in Section 5.6(a).
“Recovery” has the meaning set forth in Section 6.8.
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
supplement, restructure, replace, refund, or repay, or to issue other
indebtedness in exchange or replacement for such indebtedness, in whole or in
part, whether with the same or different lenders, arrangers, or agents.
“Refinanced” and “Refinancing” shall have correlative meanings.
“Second Lien Agent” has the meaning set forth in the preamble to this Agreement.
“Second Lien Claimholders” means, as of any date of determination, the holders
of the Second Lien Debt at that time, including (a) Second Lien Agent, (b) the
Trustee, (c) the Second Lien Noteholders, (d) any Permitted Additional Second
Lien Obligations Representative, and (e) any holder of Permitted Additional
Second Lien Obligations.
“Second Lien Collateral” means all of the assets of any Second Lien Grantor,
whether real, personal, or mixed, with respect to which a Lien is granted (or
purported to be granted) as security for any Second Lien Debt, including all
proceeds and products thereof.
“Second Lien Collateral Documents” means the Second Lien Security Agreement, the
Second Lien Mortgages, the Escrow Agreement, and any other agreement, document,
or instrument pursuant to which a Lien is granted (or purported to be granted)
securing any Second Lien Debt or under which rights or remedies with respect to
such Liens are governed.
“Second Lien Debt” means all Second Lien Notes Indenture Obligations, any
Permitted Additional Second Lien Obligations and all other amounts owing, due,
or secured under the terms of the Second Lien

-8-



--------------------------------------------------------------------------------



Notes Indenture or any other Second Lien Document, whether now existing or
arising hereafter, including all principal, premium, interest, fees, attorneys’
fees, costs, charges, expenses, reimbursement obligations, obligations with
respect to loans, indemnities, guarantees, and all other amounts payable under
or secured by any Second Lien Document (including, in each case, all amounts
accruing on or after the commencement of any Insolvency Proceeding relating to
any Second Lien Grantor, or that would have accrued or become due under the
terms of the Second Lien Documents but for the effect of the Insolvency
Proceeding and irrespective of whether a claim for all or any portion of such
amounts is allowable or allowed in such Insolvency Proceeding), in each case
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured.
“Second Lien Default” means any “Event of Default”, as such term is defined in
any Second Lien Document.
“Second Lien Deficiency Claim” means any portion of the Second Lien Debt
consisting of an allowed unsecured claim under Section 506(a) of the Bankruptcy
Code (or any similar provision under any other law governing an Insolvency
Proceeding).
“Second Lien Documents” means the Second Lien Collateral Documents, the Second
Lien Notes Indenture, the Second Lien Notes, and any Permitted Additional Second
Lien Obligations Document.
“Second Lien Escrow Collateral” has the meaning set forth in Section 2.3(a)(i).
“Second Lien Excluded Equity Interests” means Equity Interests and other
securities of a Subsidiary of EAC that are owned by EAC or any Second Lien
Guarantor to the extent that, and for so long as, such Equity Interests and
other securities do not secure the Second Lien Debt pursuant to the terms of any
Second Lien Document because Rule 3-10 or Rule 3-16 of Regulation S-X under the
Securities Act (or any other law, rule or regulation) require separate financial
statements of such Subsidiary to be filed with the Securities and Exchange
Commission (or any other governmental agency) in order for such Equity Interests
and other securities to secure the Second Lien Debt.
“Second Lien Grantor” means EAC and each Second Lien Guarantor.
“Second Lien Guarantors” has the meaning set forth in the recitals to this
Agreement and “Second Lien Guarantor” means any one of them.
“Second Lien Mortgages” means each mortgage, deed of trust, and any other
document or instrument under which any Lien on real property owned or leased by
any Second Lien Grantor is granted to secure any Second Lien Debt or under which
rights or remedies with respect to any such Liens are governed.
“Second Lien Noteholders” means the “Noteholders” as that term is defined in the
Second Lien Notes Indenture.
“Second Lien Notes” has the meaning set forth in the recitals to this Agreement.
“Second Lien Notes Indenture” has the meaning set forth in the recitals to this
Agreement.
“Second Lien Notes Indenture Obligations” means all Obligations (as that term is
defined in the Second Lien Notes Indenture) in respect of the Second Lien Notes
or otherwise under the Second Lien Notes Indenture.

-9-



--------------------------------------------------------------------------------



“Second Lien Purchase Representative” means any person that shall have been
appointed by the Second Lien Claimholders that (a) are seeking to exercise the
right to purchase contemplated by Section 5.6 and (b) hold a majority in
aggregate principal amount of the Second Lien Notes Indenture Obligations held
by Second Lien Claimholders seeking to exercise the right to purchase
contemplated by Section 5.6.
“Second Lien Secured Claim” means any portion of the Second Lien Debt not
constituting a Second Lien Deficiency Claim.
“Second Lien Security Agreement” means the “Security Agreement” as that term is
defined in the Second Lien Notes Indenture.
“Standstill Notice” means a written notice from Second Lien Agent to First Lien
Agent identified by its terms as a “Standstill Notice” for purposes of this
Agreement and stating that a Second Lien Default has occurred and is continuing
and that, as a consequence thereof, Second Lien Agent has declared all of the
Second Lien Debt to be immediately due and payable.
“Standstill Period” means the period of 180 days commencing on the date on which
First Lien Agent receives the applicable Standstill Notice.
“Subsidiary” of a person means a corporation, partnership, limited liability
company, or other entity as to which that person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Triggering Event” means (a) the acceleration of the First Lien Debt incurred
under the First Lien Credit Agreement, or (b) notice by First Lien Agent to the
Second Lien Agent as to the commencement of an Enforcement Action to enforce the
Liens securing the First Lien Debt following a First Lien Default.
“Trustee” has the meaning set forth in the recitals to this Agreement.
“UCC” means the Uniform Commercial Code (or any similar or comparable
legislation) as in effect in any applicable jurisdiction.
“Wells Fargo” has the meaning set forth in the preamble to this Agreement.
“Wilmington Trust” has the meaning set forth in the preamble to this Agreement.
1.2    Construction. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine, and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” The term “or” shall be construed to have, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” Any term
used in this Agreement and not defined in this Agreement shall have the meaning
set forth in the First Lien Credit Agreement. Unless the context requires
otherwise:
(a)    except as otherwise provided herein, any definition of or reference to
any agreement, instrument, or other document herein shall be construed as
referring to such agreement, instrument, or other document as from time to time
amended, restated, supplemented, modified, renewed, extended, Refinanced,
refunded, or replaced;

-10-



--------------------------------------------------------------------------------



(b)    any reference to a definition in a First Lien Document shall be construed
to also refer to any comparable term in any agreement, instrument, or other
document the debt under which Refinances the First Lien Debt);
(c)    any reference to a definition in a Second Lien Document shall be
construed to also refer to any comparable term in any agreement, instrument, or
other document the debt under which Refinances the Second Lien Debt);
(d)    any reference to any agreement, instrument, or other document herein “as
in effect on the date hereof” shall be construed as referring to such agreement,
instrument, or other document without giving effect to any amendment,
restatement, supplement, modification, or Refinancing thereto or thereof
occurring after the date hereof;
(e)    any definition of, or reference to, First Lien Debt or the Second Lien
Debt herein shall be construed as referring to the First Lien Debt or the Second
Lien Debt (as applicable) as from time to time amended, restated, supplemented,
modified, renewed, extended, Refinanced, refunded, or replaced in accordance
with the terms of this Agreement;
(f)    any reference herein to any person shall be construed to include such
person’s successors and assigns and as to any Grantor shall be deemed to include
a receiver, trustee, or debtor-in-possession on behalf of any of such person or
on behalf of any such successor or assignee of such person;
(g)    except as otherwise expressly provided herein, any reference to First
Lien Agent agreeing to or having the right to do, or refraining from or having
the right to refrain from doing, an act shall be construed as binding on each of
the First Lien Claimholders, any reference to First Lien Agent shall be
construed as referring to First Lien Agent, for itself and on behalf of the
other First Lien Claimholders, any reference to Second Lien Agent agreeing to or
having the right to do, or refraining from or having the right to refrain from
doing, an act shall be construed as binding upon each of the Second Lien
Claimholders, any reference to Second Lien Agent shall be construed as referring
to Second Lien Agent, for itself and on behalf of the other Second Lien
Claimholders, any reference to the First Lien Claimholders shall be construed as
including First Lien Agent, and any reference to the Second Lien Claimholders
shall be construed as including Second Lien Agent;
(h)    the words “herein,” “hereof,” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
(i)    all references herein to Sections shall be construed to refer to Sections
of this Agreement unless otherwise specified; and
(j)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts, and contract rights.
SECTION 2.Lien Priorities.
2.1    Relative Priorities.
(a)    Notwithstanding the date, time, method, manner, or order of grant,
attachment, or perfection of any Liens in the Collateral securing the Second
Lien Debt or of any Liens in the Collateral securing the First Lien Debt
(including, in each case, notwithstanding whether any such Lien is granted (or

-11-



--------------------------------------------------------------------------------



secures Debt relating to the period) before or after the commencement of any
Insolvency Proceeding) and notwithstanding any contrary provision of the UCC or
any other applicable law or the Second Lien Documents or any defect or
deficiencies in, or failure to attach or perfect, the Liens securing the First
Lien Debt, or any other circumstance whatsoever, First Lien Agent and Second
Lien Agent hereby agree that:
(i)    any Lien with respect to the Collateral securing any First Lien Priority
Debt, whether such Lien is now or hereafter held by or on behalf of, or created
for the benefit of, First Lien Agent or any other First Lien Claimholder or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be
senior in all respects and prior to any Lien with respect to the Collateral
securing (A) any Second Lien Debt or (B) any Excess First Lien Debt;
(ii)    any Lien with respect to the Collateral securing any Second Lien Debt,
whether such Lien is now or hereafter held by or on behalf of, or created for
the benefit of, Second Lien Agent, any Permitted Additional Second Lien
Obligations Representative, or any other Second Lien Claimholder or any agent or
trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be (A)
junior and subordinate in all respects to all Liens with respect to the
Collateral securing any First Lien Priority Debt and (B) senior in all respects
and prior to any Lien with respect to the Collateral securing any Excess First
Lien Debt; and
(iii)    any Lien with respect to the Collateral securing any Excess First Lien
Debt, whether such Lien is now or hereafter held by or on behalf of, or created
for the benefit of, First Lien Agent or any other First Lien Claimholder or any
agent or trustee therefor, regardless of how or when acquired, whether by grant,
possession, statute, operation of law, subrogation, or otherwise, shall be
junior and subordinate in all respects to all Liens with respect to the
Collateral securing (A) any First Lien Priority Debt or (B) any Second Lien
Debt; and
(b)    All Liens with respect to the Collateral securing any First Lien Priority
Debt shall be and remain senior in all respects and prior to all Liens with
respect to the Collateral securing any Second Lien Debt, in each case, for all
purposes, whether or not such Liens securing any First Lien Priority Debt are
subordinated to any Lien securing any other obligation of any Grantor or any
other person (but only to the extent that such subordination is permitted
pursuant to the terms of the First Lien Credit Agreement and the Second Lien
Documents, or as contemplated in Section 6.2).
2.2    Prohibition on Contesting Liens or Claims. Each of Second Lien Agent and
First Lien Agent agrees that it will not (and hereby waives any right to),
directly or indirectly, contest, or support any other person in contesting, in
any proceeding (including any Insolvency Proceeding), (a) the extent, validity,
attachment, perfection, priority, or enforceability of a Lien held by or on
behalf of any of the First Lien Claimholders in the First Lien Collateral (or
the extent, validity, allowability, or enforceability of any First Lien Debt
secured thereby or purported to be secured thereby) or by or on behalf of any of
the Second Lien Claimholders in the Second Lien Collateral (or the extent,
validity, allowability, or enforceability of any Second Lien Debt secured
thereby or purported to be secured thereby), as the case may be, or the
provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of First Lien Agent, any other First
Lien Claimholder, Second Lien Agent, or any Permitted Additional Second Lien
Obligations Representative, or any other Second Lien Claimholder to enforce the
terms of this Agreement, including the provisions of this Agreement relating to
the priority of the Liens securing the First Lien Debt and the Second Lien Debt
as provided in Sections 2.1 and 3.

-12-



--------------------------------------------------------------------------------



2.3    New Liens.
(a)    So long as the Payment in Full of First Lien Priority Debt has not
occurred, and so long as no Insolvency Proceeding has been commenced by or
against any Grantor, the parties hereto agree that no Grantor shall:
(i)    grant or permit any additional Liens on any asset (other than any escrow
accounts, amount or financial assets credited thereto, or any other assets
constituting “Escrow Collateral”, in each case, under the Escrow Agreement
(collectively, the “Second Lien Escrow Collateral”) to secure any Second Lien
Debt unless such Grantor gives First Lien Agent at least 5 Business Days prior
written notice thereof and unless such notice also offers to grant a Lien on
such asset to secure the First Lien Debt concurrently with the grant of a Lien
thereon in favor of Second Lien Agent; or
(ii)    grant or permit any additional Liens on any asset (other than any Second
Lien Excluded Equity Interests) to secure any First Lien Debt unless such
Grantor gives Second Lien Agent at least 5 Business Days prior written notice
thereof and unless such notice also offers to grant a Lien on such asset to
secure the Second Lien Debt concurrently with the grant of a Lien thereon in
favor of First Lien Agent.
(b)    To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to First Lien
Agent or the other First Lien Claimholders, Second Lien Agent agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to Section
4.2. To the extent that the foregoing provisions are not complied with for any
reason, without limiting any other rights and remedies available to Second Lien
Agent or the other Second Lien Claimholders, First Lien Agent agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to Section
4.2.
2.4    Similar Liens.
(a)    The parties hereto agree that it is their intention that the First Lien
Collateral and the Second Lien Collateral be identical (other than with respect
to Second Lien Excluded Equity Interests and the Second Lien Escrow Collateral).
In furtherance of the foregoing and of Section 9.8, the parties hereto agree,
subject to the other provisions of this Agreement:
(i)    upon request by First Lien Agent or Second Lien Agent, to cooperate in
good faith (and to direct their counsel to cooperate in good faith) from time to
time in order to determine the specific items included in the First Lien
Collateral and the Second Lien Collateral and the steps taken or to be taken to
perfect their respective Liens thereon and the identity of the respective
parties obligated under the First Lien Documents and the Second Lien Documents
with respect thereto; and
(ii)    that the First Lien Collateral Documents and Second Lien Collateral
Documents (other than the Escrow Agreement) and guarantees for the First Lien
Debt and the Second Lien Debt, shall be, in all material respects, substantively
the same forms of documents other than with respect to the first lien and the
second lien nature thereof and any variations necessary to reflect differing
rights, duties, or powers, if any, of First Lien Agent and Second Lien Agent as
provided in the First Lien Credit Agreement and Second Lien Notes Indenture,
respectively;

-13-



--------------------------------------------------------------------------------



(b)    The foregoing to the contrary notwithstanding, each of the parties agrees
that to the extent that First Lien Agent or Second Lien Agent obtains a Lien in
an asset (of a type that is not included in the types of assets included in the
Collateral as of the date hereof or which would not constitute Collateral
without a grant of a security interest or lien separate from the First Lien
Documents or Second Lien Documents, as applicable, as in effect immediately
prior to obtaining such Lien on such asset) which the other party to this
Agreement elects not to obtain after receiving prior written notice thereof in
accordance with the provisions of Section 2.3, the Collateral securing the First
Lien Debt and the Second Lien Debt will not be identical, and the provisions of
the documents, agreements and instruments evidencing such Liens also will not be
substantively similar, and any such difference in the scope or extent of
perfection with respect to the Collateral resulting therefrom are hereby
expressly permitted by this Agreement.
SECTION 3.Exercise of Remedies.
3.1    Standstill. Until the Payment in Full of First Lien Priority Debt has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Grantor, Second Lien Agent, each Permitted Additional Second Lien
Obligations Representative, and the other Second Lien Claimholders will not,
except to the extent expressly permitted by Section 3.3 or Section 6:
(a)    exercise or seek to exercise any rights or remedies with respect to any
Collateral (including taking any Enforcement Action with respect to any
Collateral); provided, that (i) if a Second Lien Default has occurred and is
continuing, Second Lien Agent may take Enforcement Actions after the expiration
of the applicable Standstill Period (it being understood that if at any time
after the delivery of a Standstill Notice that commences a Standstill Period,
the Second Lien Default which gave rise to such Standstill Period is no longer
continuing, no Second Lien Claimholder may take Enforcement Actions until the
expiration of a new Standstill Period commenced by a new Standstill Notice
relative to the occurrence of a new Second Lien Default that was not continuing
as of the date of the delivery of the immediately prior Standstill Notice), and
(ii) in no event shall any Second Lien Claimholder exercise any rights or
remedies with respect to any Collateral (including taking any Enforcement
Action) if, notwithstanding the expiration of any Standstill Period, First Lien
Agent or any other First Lien Claimholder shall have commenced prior to the
expiration of such Standstill Period (or thereafter but prior to the
commencement of any Enforcement Action by Second Lien Agent with respect to all
or any material portion of the Collateral) and be diligently pursuing in good
faith an Enforcement Action with respect to all or any material portion of the
Collateral, and (iii) prior to taking any Enforcement Action, or action to
commence or petition for any Insolvency Proceeding after the end of any
Standstill Period, Second Lien Agent shall give First Lien Agent not more than
20 Business Days and not less than 5 Business Days prior written notice of the
intention of such Second Lien Claimholder to exercise such rights and remedies,
including specifying the rights and remedies that it intends to exercise, which
notice may be sent prior to the end of any then existing Standstill Period
(provided that the failure to give such notice shall only affect Second Lien
Agent’s right to commence an Enforcement Action but shall otherwise not affect
Second Lien Agent’s other rights under this Agreement).
(b)    Without the prior written consent of the First Lien Agent, commence or
join with any person (other than the First Lien Agent) in commencing, or filing
a petition for, any Insolvency Proceeding against any Grantor; provided, that if
a Second Lien Default has occurred and is continuing, the Second Lien
Claimholders may commence or join with any person in commencing, or filing a
petition for, any Insolvency Proceeding against any Grantor from and after the
time that the Second Lien Agent is entitled to take Enforcement Actions under
Section 3.1(a) (it being understood that if at any time after the delivery of a
Standstill Notice that commences a Standstill Period, the Second Lien Default
which gave rise to such Standstill Period is no longer continuing, no Second
Lien Claimholder may commence or join with any person in commencing, or filing a
petition for, any Insolvency Proceeding against any Grantor until the

-14-



--------------------------------------------------------------------------------



expiration of a new Standstill Period commenced by a new Standstill Notice
relative to the occurrence of a new Second Lien Default that was not continuing
as of the date of the delivery of the immediately prior Standstill Notice);
(c)    contest, protest, or object to any Enforcement Action by First Lien Agent
or any other First Lien Claimholder and no Second Lien Claimholder has the right
to direct First Lien Agent to take any Enforcement Actions or take any other
action under the First Lien Documents; and
(d)    object to (and waive any and all claims with respect to) the forbearance
by First Lien Agent or the First Lien Claimholders from taking any Enforcement
Action.
3.2    Exclusive Enforcement Rights. Until the Payment in Full of First Lien
Priority Debt has occurred, whether or not any Insolvency Proceeding has been
commenced by or against any Grantor, but subject to the first proviso to Section
3.1(a), the first proviso to Section 3.1(b), Section 3.3, and Section 6, the
First Lien Claimholders shall have the exclusive right to take Enforcement
Actions with respect to the Collateral without any consultation with or the
consent of any Second Lien Claimholder; provided, however, that the Liens of the
Second Lien Agent shall attach to any proceeds (other than any proceeds applied
to the First Lien Priority Debt) of any Collateral released or disposed of,
subject to the relative priorities set forth in Section 2.1 and the application
of proceeds set forth in Section 4.1. In connection with any Enforcement Action,
the First Lien Claimholders may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to
Dispose of Collateral, to incur expenses in connection with such Disposition,
and to exercise all the rights and remedies of a secured creditor under
applicable law.
3.3    Second Lien Permitted Actions. Anything to the contrary in this Section 3
notwithstanding, any Second Lien Claimholder may:
(a)    if an Insolvency Proceeding has been commenced by or against any Second
Lien Grantor, file a claim, proof of claim or statement of interest with respect
to the Second Lien Debt;
(b)    take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Priority Debt, or the rights of First Lien
Agent or any other First Lien Claimholder to undertake Enforcement Actions) in
order to create, prove, perfect, preserve or protect (but not enforce) its Lien
in and to the Collateral;
(c)    file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding, or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Second Lien Claimholders, including any claims secured by the
Collateral, if any;
(d)    vote on any plan of reorganization and make any filings, arguments, and
motions that are, in each case, not in contravention of the provisions of this
Agreement, with respect to the Second Lien Debt and the Collateral;
(e)    join (but not exercise any control with respect to) any judicial
foreclosure proceeding or other judicial lien enforcement proceeding with
respect to the Collateral initiated by First Lien Agent to the extent that any
such action could not reasonably be expected, in any material respect, to
restrain, hinder, limit, delay for any material period or otherwise interfere
with an Enforcement Action by First Lien Agent

-15-



--------------------------------------------------------------------------------



(it being understood that neither Second Lien Agent nor any Second Lien
Claimholder shall be entitled to receive any proceeds thereof unless otherwise
expressly permitted herein);
(f)    take any of the actions described in Section 3.6, including to file any
pleadings, objections, motions or agreements that assert right or interests
available to unsecured creditors of the Grantors arising under either any
Insolvency Proceeding or applicable bankruptcy law, in each case, not directly
or indirectly inconsistent with the terms of this Agreement; and
(g)    take Enforcement Actions after the expiration of the Standstill Period if
and to the extent specifically permitted by Section 3.1(a) or commence or join
with any person in commencing, or filing a petition for, any Insolvency
Proceeding against any Grantor to the extent specifically permitted by Section
3.1(b).
3.4    Retention of Proceeds. Neither Second Lien Agent nor any other Second
Lien Claimholder shall be permitted to retain any proceeds of Collateral in
connection with any Enforcement Action unless and until the Payment in Full of
First Lien Priority Debt has occurred, and any such proceeds received or
retained in any other circumstance will be subject to Section 4.2.
3.5    Non-Interference. Subject to any specific provision of this Agreement to
the contrary, Second Lien Agent hereby:
(a)    agrees that Second Lien Agent and the other Second Lien Claimholders will
not take any action that would restrain, hinder, limit, delay, or otherwise
interfere with any Enforcement Action by First Lien Agent or any other First
Lien Claimholder, or that is otherwise not prohibited hereunder, including any
Disposition of the Collateral, whether by foreclosure or otherwise;
(b)    until the Payment in Full of First Lien Priority Debt and subject to
Section 3.7, waives any and all rights it or the Second Lien Claimholders may
have as a junior lien creditor or otherwise to object to the manner in which
First Lien Agent or the First Lien Claimholders seek to enforce or collect the
First Lien Debt or the Liens securing the First Lien Debt granted in any of the
Collateral, regardless of whether any action or failure to act by or on behalf
of First Lien Agent or the First Lien Claimholders is adverse to the interest of
the Second Lien Claimholders;
(c)    waives any and all rights it or any other Second Lien Claimholders may
have to oppose, object to, or seek to restrict the First Lien Agent or the other
First Lien Claimholders from exercising their rights to set off or credit bid
their debt; and
(d)    acknowledges and agrees that no covenant, agreement or restriction
contained in the Second Lien Collateral Documents or any other Second Lien
Document (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of First Lien Agent or the First Lien Claimholders with
respect to the Collateral as set forth in this Agreement and the First Lien
Credit Documents (provided that the foregoing shall not be deemed a waiver of
any Second Lien Default or any rights against the Second Lien Grantors).
3.6    Unsecured Creditor Remedies. Except as set forth in Sections 2.2, 3.1,
3.5, and 6, Second Lien Agent and the other Second Lien Claimholders may
exercise rights and remedies as unsecured creditors generally against any Second
Lien Grantor in accordance with the terms of the Second Lien Documents and
applicable law so long as doing so is not, directly or indirectly, inconsistent
with the terms of this Agreement; provided, that in the event that any Second
Lien Claimholder becomes a judgment Lien

-16-



--------------------------------------------------------------------------------



creditor in respect of Collateral as a result of its enforcement of its rights
as an unsecured creditor with respect to the Second Lien Debt, such judgment
Lien shall be subject to the terms of this Agreement for all purposes as the
other Liens securing the Second Lien Debt.
3.7    Commercially Reasonable Dispositions; Notice of Exercise. First Lien
Agent agrees that any Enforcement Action by First Lien Agent with respect to
Collateral subject to Article 9 of the UCC shall be conducted by First Lien
Agent in a commercially reasonable manner. Second Lien Agent agrees that any
Enforcement Action by Second Lien Agent with respect to Collateral subject to
Article 9 of the UCC shall be conducted by Second Lien Agent in a commercially
reasonable manner. First Lien Agent shall provide reasonable prior notice to
Second Lien Agent of its initial material Enforcement Action. Second Lien Agent
shall provide reasonable prior notice to First Lien Agent of its initial
material Enforcement Action.
SECTION 4.Proceeds.
4.1    Application of Proceeds.
(a)    Regardless of whether an Insolvency Proceeding has been commenced by or
against any Grantor, any Collateral, or proceeds thereof, received in connection
with any Enforcement Action and, except as otherwise provided in Sections 6.5
and 6.9(c), any Collateral or proceeds thereof (or amounts distributed on
account of a Lien in the Collateral or the proceeds thereof) received in
connection with any Insolvency Proceeding involving a Grantor shall (at such
time as such Collateral or proceeds or other amounts have been monetized) be
applied:
(i)    first, to the payment in full in cash of costs and expenses of First Lien
Agent in connection with such Enforcement Action or Insolvency Proceeding,
(ii)    second, to the to the payment in full in cash or cash collateralization
of the First Lien Priority Debt in accordance with the First Lien Documents,
(iii)    third, to the payment in full in cash of costs and expenses of Second
Lien Agent in connection with such Enforcement Action or Insolvency Proceeding
in accordance with the Second Lien Documents,
(iv)    fourth, to the payment in full in cash or cash collateralization of the
Second Lien Debt in accordance with the Second Lien Documents; and
(v)    fifth, to the payment in full in cash or cash collateralization of the
Excess First Lien Debt in accordance with the First Lien Documents.
(b)    Notwithstanding the foregoing, if any Enforcement Action with respect to
the Collateral produces non-cash proceeds, then such non-cash proceeds shall be
held by the First Lien Agent as additional collateral and, at such time as such
non-cash proceeds are monetized, shall be applied in the order of application
set forth above. First Lien Agent shall have no duty or obligation to Dispose of
such non-cash proceeds and may Dispose of such non-cash proceeds or continue to
hold such non-cash proceeds, in each case, in its discretion; provided, that any
non-cash proceeds received by First Lien Agent (other than any non-cash proceeds
received on account of any Second Lien Secured Claim) may be distributed by
First Lien Agent to the First Lien Claimholders in full or partial satisfaction
of First Lien Priority Debt in an amount determined by First Lien Agent acting
at the direction of the requisite First Lien Claimholders or as a court of
competent jurisdiction may direct pursuant to a Final Order, including an order
confirming a plan

-17-



--------------------------------------------------------------------------------



of reorganization in an Insolvency Proceeding. No receipt and application of any
Collateral, or proceeds thereof, received in the ordinary course of business
(such Collateral, and the proceeds thereof, “Ordinary Course Collections”) shall
constitute an Enforcement Action for purposes of this Agreement and all Ordinary
Course Collections received by First Lien Agent may be applied, reversed,
reapplied, credited, or reborrowed, in whole or in part, pursuant to the First
Lien Credit Agreement.
4.2    Turnover.
(a)    Unless and until the Payment in Full of First Lien Priority Debt has
occurred (irrespective of whether any Insolvency Proceeding has been commenced
by or against any Grantor), any Collateral, or proceeds thereof (including
assets or proceeds subject to Liens referred to in the final sentence of Section
2.3 or the proviso in Section 3.6), received by Second Lien Agent or any Second
Lien Claimholder (i) in connection with an Enforcement Action with respect to
the Collateral by Second Lien Agent or any Second Lien Claimholder, or (ii) as a
result of the collusion by Second Lien Agent or any Second Lien Claimholder with
any Grantor in violating the rights of First Lien Agent or any other First Lien
Claimholder (within the meaning of Section 9-332 of the UCC), shall be
segregated and held in trust and promptly (and in no event later than two
Business Days) paid over to First Lien Agent for the benefit of the First Lien
Claimholders in the same form as received, with any necessary endorsements or as
a court of competent jurisdiction may otherwise direct. First Lien Agent is
hereby authorized to make any such endorsements as agent for the Second Lien
Claimholders and this authorization is coupled with an interest and is
irrevocable until the Payment in Full of First Lien Priority Debt.
(b)    Unless and until the Payment in Full of First Lien Priority Debt has
occurred and except as otherwise expressly provided in Section 2.1, Section 6.5
or Section 6.9, if a Grantor (or any of its assets) is the subject of an
Insolvency Proceeding and if any distribution from the Collateral or on account
of a Lien in the Collateral is received by Second Lien Agent or any Second Lien
Claimholder on account of their Second Lien Secured Claims in connection with
such Insolvency Proceeding (unless such distribution is made under a confirmed
plan of reorganization or other dispositive plan of such Grantor that is
accepted by the requisite affirmative vote of all classes composed of the
secured claims of the First Lien Claimholders under Section 1126(c) of the
Bankruptcy Code or otherwise provides for the Payment in Full of First Lien
Priority Debt), then such distribution shall be segregated and held in trust and
promptly (and in no event later than two Business Days) paid over to First Lien
Agent for the benefit of the First Lien Claimholders in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. For the avoidance of doubt, unless and until
the Payment in Full of First Lien Priority Debt has occurred, the Second Lien
Agent shall be required to turnover to the First Lien Agent and the First Lien
Agent shall be entitled to apply (or, in the case of non-cash proceeds, hold) in
accordance with Section 4.1 any cash or non-cash distribution received by the
Second Lien Claimholders from the Collateral or on account of a Lien in the
Collateral on account of their Second Lien Secured Claims pursuant to a
confirmed plan of reorganization of a Grantor (unless such distribution is made
under a confirmed plan of reorganization or other dispositive plan of such
Grantor that is accepted by the requisite affirmative vote of all classes
composed of the secured claims of the First Lien Claimholders under Section
1126(c) of the Bankruptcy Code or otherwise provides for the Payment in Full of
First Lien Priority Debt). For purposes of this subsection, the issue of whether
the Payment in Full of First Lien Priority Debt has occurred under a confirmed
plan of reorganization or other dispositive plan shall be subject to a
reasonable and good faith determination under the circumstances by the First
Lien Agent, and shall be further subject to all rights and defenses of the
Second Lien Agent or any Second Lien Claimholder with respect thereto. First
Lien Agent is hereby authorized to make any such endorsements as agent for the
Second Lien Claimholders and this authorization is coupled with an interest and
is irrevocable until the Payment in Full of First Lien Priority Debt.

-18-



--------------------------------------------------------------------------------



Notwithstanding the foregoing, nothing in this Agreement shall prohibit the
receipt by the Second Lien Agent or any Second Lien Claimholder of the required
payments of interest, principal and other amounts owed in respect of the Second
Lien Debt so long as such receipt is not (a) the direct or indirect result of
the exercise by Second Lien Agent or any Second Lien Claimholder of rights or
remedies as a secured creditor (including set-off) with respect to Collateral or
enforcement in contravention of this Agreement of any Lien on the Collateral
held by any of them or (b) as a result of any Second Lien Claimholder's
collusion with any Grantor in violating the rights of the First Lien
Claimholders (within the meaning of Section 9-332 of the UCC or any similar
applicable law) with respect to the Collateral.
4.3    No Subordination of the Relative Priority of Claims. The parties agree
that the subordination of Liens set forth herein is with respect to the priority
of their respective Liens in and to the Collateral only and shall not constitute
a subordination of the Second Lien Debt to the First Lien Debt..
4.4    Non-Lienable Assets. Notwithstanding anything to the contrary contained
herein, if any assets, licenses, rights, or privileges of any Grantor are
incapable of being the subject of a Lien in favor of a secured party (including
because of restrictions under applicable law, the nature of the rights or
interests of such Grantor, or the absence of a consent to such Lien by a third
party and irrespective of whether the applicable collateral documents attempt
(or purport) to encumber such assets, licenses, rights, or privileges (the
“Inalienable Interests”), then the First Lien Agent and the Second Lien Agent,
agree that any distribution or recovery First Lien Agent, or the other First
Lien Claimholders, or Second Lien Agent, or the other Second Lien Claimholders,
may receive with respect to, or that is allocable to, the value of any such
Inalienable Interests, or any proceeds thereof, whether received in their
capacity as unsecured creditors or otherwise, shall be turned over and applied
in accordance with Sections 4.1 and 4.2 as if such distribution or recovery
were, or were on account of, Collateral or the proceeds of Collateral. Until the
Payment in Full of First Lien Priority Debt occurs, the Second Lien Agent,
hereby appoints the First Lien Agent, and any officer or agent of the First Lien
Agent, with full power of substitution, the attorney-in-fact of each Second Lien
Claimholder for the limited purpose of carrying out the provisions of this
Section 4.4 and taking any action and executing any instrument that the First
Lien Agent may reasonably deem necessary or advisable to accomplish the purposes
of this Section 4.4, which appointment is irrevocable and coupled with an
interest.
SECTION 5.Releases; Dispositions; Other Agreements.
5.1    Releases.
(a)    Until the Payment in Full of the First Lien Priority Debt occurs, First
Lien Agent shall have the exclusive right to make determinations regarding the
release or Disposition of any Collateral pursuant to the terms of the First Lien
Documents or in accordance with the provisions of this Agreement, in each case
without any consultation with, consent of, or notice to Second Lien Agent, any
Permitted Additional Second Lien Obligations Representative, or any Second Lien
Claimholder.
(b)    If, in connection with an Enforcement Action by First Lien Agent as
provided for in Section 3, First Lien Agent releases any of its Liens on any
part of the Collateral (or such Liens are released by operation of law) or
releases any Grantor from its obligations in respect of the First Lien Debt,
then the Liens of Second Lien Agent on such Collateral, and the obligations of
such Grantor in respect of the Second Lien Debt, shall be automatically,
unconditionally, and simultaneously released; provided, that no release of the
Liens of Second Lien Agent with respect to any Collateral will be deemed to have
occurred (i) in connection with the Payment in Full of First Lien Priority Debt
or (ii) in a Refinancing of First Lien Priority Debt with secured indebtedness
that is incurred contemporaneously with or promptly after the payment or
discharge of such pre-existing First Lien Priority Debt and that constitutes
First Lien Priority Debt.

-19-



--------------------------------------------------------------------------------



(c)    If, in connection with any Disposition of any Collateral permitted under
the terms of the First Lien Documents and the Second Lien Documents as in effect
on the date hereof (or, if less restrictive to Grantors, on the date of such
disposition), First Lien Agent releases any of its Liens on the portion of the
Collateral that is the subject of such Disposition, or releases any Grantor from
its obligations in respect of the First Lien Debt (if such Grantor is the
subject of such Disposition), other than in connection with the Payment in Full
of First Lien Priority Debt, then the Liens of Second Lien Agent on such
Collateral, and the obligations of such Grantor in respect of the Second Lien
Debt, shall be automatically, unconditionally, and simultaneously released.
(d)    In the event of any private or public Disposition of all or any material
portion of the Collateral by one or more Grantors with the consent of First Lien
Agent after the occurrence and during the continuance of a First Lien Default
(and prior to the Payment in Full of First Lien Priority Debt), which
Disposition is conducted by such Grantors with the consent of First Lien Agent
in connection with good faith efforts by First Lien Agent to collect the First
Lien Priority Debt through the Disposition of Collateral (any such Disposition,
a “Default Disposition”), then the Liens of Second Lien Agent on such Collateral
shall be automatically, unconditionally, and simultaneously released (and, if
the Default Disposition includes Equity Interests in any Grantor, Second Lien
Agent further agrees to release those Grantors whose Equity Interests are
Disposed of from all of their obligations under the Second Lien Documents) so
long as (i) First Lien Agent also releases its Liens on such Collateral (and, if
the Default Disposition includes Equity Interests in any Grantor, First Lien
Agent is also releasing those Grantors whose Equity Interests are Disposed of
from all of their obligations under the First Lien Documents), (ii) the net cash
proceeds of any such Default Disposition are applied in accordance with Section
4.1 (as if they were proceeds received in connection with an Enforcement
Action), and (iii) with respect to Collateral that is subject to Article 9 of
the UCC, the Grantors consummating such Default Disposition have conducted such
Default Disposition in a commercially reasonable manner as if such Default
Disposition were a disposition of collateral by a secured creditor in accordance
with Article 9 of the UCC.
(e)    To the extent that the Liens of Second Lien Agent in and to any
Collateral are to be released as provided in this Section 5.1,
(i)    Second Lien Agent shall promptly, upon the written request of First Lien
Agent, execute and deliver such release documents and confirmations of the
authorization to file UCC amendments, in each case, as First Lien Agent may
reasonably require in connection with such Disposition to evidence and
effectuate such release; provided, that any such release or UCC amendment by
Second Lien Agent shall not extend to or otherwise affect any of the rights, if
any, of Second Lien Agent to the proceeds from any such Disposition of any
Collateral,
(ii)    from and after the time that the Liens of Second Lien Agent in and to
the Collateral are released, Second Lien Agent shall be automatically and
irrevocably deemed to have authorized First Lien Agent to file UCC amendments
releasing the Collateral subject to such Disposition as to UCC financing
statements between any Grantor and Second Lien Agent, any Permitted Additional
Second Lien Obligations Representative, or any other Second Lien Claimholder to
evidence such release, and
(iii)    in accordance with the provisions of applicable law, the Liens of
Second Lien Agent shall automatically attach to any proceeds of any Collateral
subject to any such Disposition to the extent not used to repay First Lien
Priority Debt.

-20-



--------------------------------------------------------------------------------



(f)    Until the Payment in Full of First Lien Priority Debt occurs, Second Lien
Agent hereby irrevocably constitutes and appoints First Lien Agent and any
officer or agent of First Lien Agent, with full power of substitution, as its
true and lawful attorney‑in‑fact with full irrevocable power and authority in
the place and stead of Second Lien Agent, or such holder or in First Lien
Agent’s own name, from time to time in First Lien Agent’s discretion, for the
purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary to accomplish the purposes of this Section 5.1, including any
financing statement amendments (form UCC3) or any other endorsements or other
instruments of transfer or release.
(g)    Until the Payment in Full of First Lien Priority Debt occurs, to the
extent that First Lien Agent or the First Lien Claimholders (i) have released
any Lien on Collateral or any Grantor with respect to the First Lien Debt, and
any such Liens or obligations are later reinstated, or (ii) obtain any new Liens
from any Grantor or obtain a guaranty from any Grantor of the First Lien Debt,
then Second Lien Agent, for itself and for the Second Lien Claimholders, shall
be entitled to obtain a Lien on any such Collateral, subject to the terms
(including the lien subordination provisions) of this Agreement, and a guaranty
from such Grantor, as the case may be.
5.2    Insurance. Unless and until the Payment in Full of First Lien Priority
Debt has occurred:
(a)     (i) First Lien Agent and the First Lien Claimholders shall have the sole
and exclusive right, subject to the rights of Grantors under the First Lien
Documents, to adjust and settle any claim under any insurance policy covering
the Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Collateral; and (ii) all proceeds of any such
insurance policy and any such award (or any payments with respect to a deed in
lieu of condemnation) shall be paid, subject to the rights of Grantors under the
First Lien Documents and the Second Lien Documents, first to the First Lien
Claimholders and the Second Lien Claimholders in accordance with the priorities
set forth in Section 4.1, until paid in full in cash, and second, to the owner
of the subject property, such other person as may be entitled thereto, or as a
court of competent jurisdiction may otherwise direct; and
(b)    if Second Lien Agent or any other Second Lien Claimholder shall, at any
time, receive any proceeds of any such insurance policy or any such award or
payment in contravention of this Section 5.2, it shall pay such proceeds over to
First Lien Agent in accordance with the terms of Section 4.2. For the avoidance
of doubt, the provisions of this Section 5.2 and Section 4.2 shall not apply
with respect to proceeds of liability insurance payable directly to either Wells
Fargo or Wilmington Trust, as the case may be, either in their respective agent
or individual capacities, in connection with liability or damage suffered by
Wells Fargo or Wilmington Trust, as the case may be, in such agent or individual
capacities in connection with the First Lien Debt or Second Lien Debt.
5.3    Amendments; Refinancings; Legend.
(a)    The First Lien Documents may be amended, supplemented, or otherwise
modified in accordance with their terms and the First Lien Debt may be
Refinanced, in each case without notice to, or the consent of, Second Lien
Agent, any Permitted Additional Second Lien Obligations Representative, or any
other Second Lien Claimholder, all without affecting the lien subordination or
other provisions of this Agreement; provided, that, (i) such amendment,
supplement, modification or Refinancing is permitted under the terms of the
Second Lien Documents as in effect on the date hereof (or, if less restrictive,
on the date of such amendment, supplement, modification or Refinancing) and (ii)
in the case of a Refinancing, the

-21-



--------------------------------------------------------------------------------



holders of such Refinancing debt bind themselves (in a writing addressed to
Second Lien Agent) to the terms of this Agreement; provided further, that any
such amendment, supplement, modification, or Refinancing shall not, without the
prior written consent of Second Lien Agent (which it shall be authorized to
consent to based upon an affirmative vote of the Second Lien Claimholders
holding a majority in the aggregate principal amount of the Second Lien Debt
then outstanding) contravene the provisions of this Agreement.
(b)    The Second Lien Documents may be amended, supplemented, or otherwise
modified in accordance with their terms and the Second Lien Debt may be
Refinanced, in each case without notice to, or the consent of, First Lien Agent
or the First Lien Claimholders, all without affecting the lien subordination or
other provisions of this Agreement; provided, that, (i) such amendment,
supplement, modification or Refinancing is permitted under the terms of the
First Lien Documents as in effect on the date hereof (or, if less restrictive,
on the date of such amendment, supplement, modification or Refinancing) and (ii)
in the case of a Refinancing, the holders of such Refinancing debt bind
themselves (in a writing addressed to First Lien Agent) to the terms of this
Agreement; provided further, that any such amendment, supplement, modification,
or Refinancing shall not, without the prior written consent of First Lien Agent
(which it shall be authorized to consent to based upon an affirmative vote of
the First Lien Claimholders holding a majority in the aggregate principal amount
of the First Lien Debt then outstanding) contravene the provisions of this
Agreement.
(c)    Grantors agree that the Second Lien Notes Indenture and the Second Lien
Collateral Documents shall at all times include the following language (or
language to similar effect approved by First Lien Agent):
“Anything herein to the contrary notwithstanding, the liens and security
interests granted herein, the exercise of any right or remedy with respect
thereto, and certain of the rights of the holder hereof are subject to the
provisions of the Intercreditor Agreement dated as of May 2, 2013 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Intercreditor Agreement”), by and between Wells Fargo Bank, N.A., as First Lien
Agent, and Wilmington Trust, National Association, as Second Lien Agent. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”
(d)    In the event First Lien Agent or First Lien Claimholders or Second Lien
Agent, or Second Lien Claimholders, and the relevant Grantor enter into any
amendment which constitutes a Deemed Amendment, then such Deemed Amendment shall
apply automatically to any comparable provision of the First Lien Collateral
Documents or the Second Lien Collateral Documents (as the case may be) without
the requirement of consent of any Grantor or any Claimholder and without any
action by any Grantor or any Claimholder. Grantors and the Claimholders (and, in
the case of Second Lien Agent, after delivery of any documents required by the
Second Lien Notes Indenture) promptly shall execute and deliver such amendment
as any party hereto may request in writing to effectively confirm such
amendment.
(e)    First Lien Agent and Second Lien Agent each (i) will use its commercially
reasonable efforts to notify the other parties of any written amendment or
modification to any First Lien Document or any Second Lien Document, as
applicable, but the failure to do so will not create a cause of action against
the party failing to give such notice or create any claim or right on behalf of
any third party or impact the effectiveness of any such amendment or
modification, and (ii) will, upon request of the other party, provide copies of
all such modifications or amendments and copies of all other relevant
documentation to the other Persons.

-22-



--------------------------------------------------------------------------------



5.4    Bailee for Perfection.
(a)    First Lien Agent and Second Lien Agent each agree to hold or control that
part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC or other
applicable law (such Collateral being referred to as the “Pledged Collateral”),
as bailee and as a non-fiduciary representative for Second Lien Agent or First
Lien Agent, as applicable (such bailment and agency being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2), 9-313(c), 9-104,
9-105, 9-106, and 9-107 of the UCC), solely for the purpose of perfecting the
security interest granted under the Second Lien Documents or the First Lien
Documents, as applicable, subject to the terms and conditions of this Section
5.4. Unless and until the Payment in Full of First Lien Priority Debt, Second
Lien Agent agrees to promptly notify First Lien Agent of any Pledged Collateral
held by it or by any other Second Lien Claimholder, and, immediately upon the
written request of First Lien Agent at any time prior to the Payment in Full of
First Lien Priority Debt, Second Lien Agent agrees to deliver to First Lien
Agent any such Pledged Collateral held by it or by any other Second Lien
Claimholder, together with any necessary endorsements (or otherwise allow First
Lien Agent to obtain control of such Pledged Collateral).
(b)    First Lien Agent shall have no obligation whatsoever to Second Lien
Agent, any Permitted Additional Second Lien Obligations Representative, or any
other Second Lien Claimholder to ensure that the Pledged Collateral is genuine
or owned by any of Grantors or to preserve rights or benefits of any person
except as expressly set forth in this Section 5.4. Second Lien Agent shall have
no obligation whatsoever to First Lien Agent or any other First Lien Claimholder
to ensure that the Pledged Collateral is genuine or owned by any of Grantors or
to preserve rights or benefits of any person except as expressly set forth in
this Section 5.4. The duties or responsibilities of First Lien Agent under this
Section 5.4 shall be limited solely to holding or controlling the Pledged
Collateral as bailee and non-fiduciary representative in accordance with this
Section 5.4 and delivering the Pledged Collateral upon a Payment in Full of
First Lien Priority Debt as provided in Section 5.8. The duties or
responsibilities of Second Lien Agent under this Section 5.4 shall be limited
solely to holding or controlling the Pledged Collateral as bailee and
non-fiduciary representative in accordance with this Section 5.4.
(c)    First Lien Agent acting pursuant to this Section 5.4 shall not have by
reason of the First Lien Collateral Documents, the Second Lien Collateral
Documents, or this Agreement a fiduciary relationship in respect of Second Lien
Agent, any Permitted Additional Second Lien Obligations Representative, or any
other Second Lien Claimholder. Second Lien Agent acting pursuant to this Section
5.4 shall not have by reason of the First Lien Collateral Documents, the Second
Lien Collateral Documents, or this Agreement a fiduciary relationship in respect
of First Lien Agent or any other First Lien Claimholder.
(d)    Upon the Payment in Full of First Lien Priority Debt, First Lien Agent
shall, to the extent permitted by applicable law, deliver the remaining tangible
Pledged Collateral (if any) together with any necessary endorsements, first, to
Second Lien Agent to the extent Second Lien Debt remain outstanding as confirmed
in writing by Second Lien Agent, and second, to the extent no First Lien Debt or
Second Lien Debt remain outstanding, to Borrowers (in each case, so as to allow
such person to obtain possession or control of such Pledged Collateral). At such
time, First Lien Agent further agrees to take all other action reasonably
requested by Second Lien Agent at the expense of Borrowers (including amending
any outstanding control agreements) to enable Second Lien Agent to obtain a
first priority security interest in the Collateral.
5.5    When Payment in Full of First Lien Priority Debt Deemed to Not Have
Occurred. If Borrowers enter into any Refinancing of the First Lien Debt, then
neither a Payment in Full of First Lien Priority Debt nor a discharge or payment
in full of the Excess First Lien Debt shall be deemed to have

-23-



--------------------------------------------------------------------------------



occurred for all purposes of this Agreement, and the obligations under such
Refinancing of such First Lien Debt shall be treated as First Lien Debt for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and First Lien Agent under the
First Lien Documents effecting such Refinancing shall be First Lien Agent for
all purposes of this Agreement. First Lien Agent under such First Lien Documents
shall agree (in a writing addressed to Second Lien Agent accompanied by a
complete copy of the relevant new First Lien Documents) to be bound by the terms
of this Agreement and Second Lien Agent agrees to acknowledge and accept such
writing.
5.6    Purchase Option.
(a)    Upon the occurrence and during the continuation of a Triggering Event,
then, in any such case, any one or more of the Second Lien Claimholders (acting
in their individual capacity or through one or more affiliates) shall have the
right, but not the obligation (each Second Lien Claimholder having a ratable
right to make the purchase, with each Second Lien Claimholder’s right to
purchase being automatically proportionately increased by the amount not
purchased by another Second Lien Claimholder), upon 5 Business Days prior
written notice from (or on behalf of) such Second Lien Claimholders (a “Purchase
Notice”) to First Lien Agent to acquire from the First Lien Claimholders all
(but not less than all) of the right, title, and interest of the First Lien
Claimholders in and to the First Lien Priority Debt and the First Lien
Documents. The Purchase Notice, if given, shall be irrevocable and shall specify
the identity of the Second Lien Purchase Representative.
(b)    On the date specified by the purchasing Second Lien Claimholders in the
Purchase Notice (which shall not be less than 5 Business Days and not be more
than 10 Business Days after the receipt by First Lien Agent of the Purchase
Notice), the First Lien Claimholders shall sell to the purchasing Second Lien
Claimholders and the purchasing Second Lien Claimholders shall purchase from the
First Lien Claimholders, the First Lien Priority Debt.
(c)    On the date of such purchase and sale, the purchasing Second Lien
Claimholders shall:
(i)    pay to First Lien Agent, for the benefit of the First Lien Claimholders,
as the purchase price therefor, the full amount of all the First Lien Priority
Debt (other than indemnification obligations for which no claim or demand for
payment has been made at such time, and other than First Lien Priority Debt cash
collateralized in accordance with clause (c)(ii) below) then outstanding and
unpaid,
(ii)    furnish cash collateral to First Lien Agent in such amounts as First
Lien Agent determines is reasonably necessary to secure First Lien Agent and the
First Lien Claimholders in respect of (A) any issued and outstanding Letters of
Credit that are part of First Lien Priority Debt (but not in any event in an
amount greater than 105% of the aggregate undrawn amount of such Letters of
Credit) (such cash collateral shall be applied to the reimbursement of any
drawing under a Letter of Credit as and when such drawing is paid and, if a
Letter of Credit expires undrawn, the cash collateral held by First Lien Agent
in respect of such Letter of Credit shall be remitted to the Second Lien
Purchase Representative for the benefit of the purchasing Second Lien
Claimholders) and (B) to the extent constituting a contingent obligation for
which no claim or demand for payment has been made at such time, Bank Product
Obligations that are part of First Lien Priority Debt (provided that, with
respect to Hedge Obligations, the amount cash collateralized shall be limited to
the amount of the Bank Product Reserves (as confirmed in writing by First Lien
Agent to the Second Lien Purchase Representative) established with respect to
such Hedge Obligations as of the

-24-



--------------------------------------------------------------------------------



date of such purchase and sale) (but not in any event in an amount greater than
105% of the aggregate uncollateralized exposure of such Bank Product
Obligations) (the “Cash Collateralized Bank Product Obligations”) (such cash
collateral shall be applied to the reimbursement of the Bank Product Obligations
as and when such obligations become due and payable and, at such time as Bank
Product Obligations in an amount equal to the Cash Collateralized Bank Product
Obligations are paid in full, the remaining cash collateral held by First Lien
Agent in respect of Bank Product Obligations shall be remitted to the Second
Lien Agent for the benefit of the purchasing Second Lien Claimholders), and (C)
any asserted or threatened (in writing) claims, demands, actions, suits,
proceedings, investigations, liabilities, fines, costs, penalties, or damages
that are the subject of the indemnification provisions of the First Lien Credit
Agreement in respect of First Lien Priority Debt and to the extent disclosed in
writing to the Second Lien Purchase Representative, Second Lien Agent, and the
Second Lien Claimholders (such cash collateral shall be applied to the
reimbursement of such obligations as and when they become due and payable and,
at such time as all of such obligations are paid in full, the remaining cash
collateral held by First Lien Agent in respect of indemnification obligations
shall be remitted to the Second Lien Purchase Representative for the benefit of
the purchasing Second Lien Claimholders), and
(iii)    pay to First Lien Agent and the other First Lien Claimholders the
amount of all expenses to the extent earned or due and payable in accordance
with the First Lien Documents (including the reimbursement of attorneys fees,
field examination expenses, and appraisal fees) and incurred through the date of
such purchase.
(d)    Such purchase price and cash collateral shall be remitted by wire
transfer of federal funds to such bank account of First Lien Agent as First Lien
Agent may designate in writing to Second Lien Purchase Representative for such
purpose. Interest shall be calculated to but excluding the Business Day on which
such purchase and sale shall occur if the amounts so paid by the purchasing
Second Lien Claimholders to the bank account designated by First Lien Agent are
received in such bank account prior to 4:30 p.m., New York City time, and
interest shall be calculated to and including such Business Day if the amounts
so paid by the purchasing Second Lien Claimholders to the bank account
designated by First Lien Agent are received in such bank account later than 4:30
p.m., New York City time.
(e)    [Intentionally Omitted].
(f)    Such purchase shall be effected by the execution and delivery of a
customary form of assignment and acceptance agreement and shall be expressly
made without representation or warranty of any kind by First Lien Agent and the
other First Lien Claimholders as to the First Lien Debt so purchased, or
otherwise, and without recourse to First Lien Agent or any other First Lien
Claimholder, except that each First Lien Claimholder shall represent and
warrant: (i) that the amount quoted by such First Lien Claimholder as its
portion of the purchase price represents the amount shown as owing with respect
to the claims transferred as reflected on its books and records, (ii) it owns,
or has the right to transfer to the purchasing Second Lien Claimholders, the
rights being transferred, and (iii) such transfer will be free and clear of
Liens.
(g)    In the event that any one or more of the Second Lien Claimholders
exercises and consummates the purchase option set forth in this Section 5.6, (i)
First Lien Agent shall have the right, but not the obligation, to immediately
resign as administrative agent under the First Lien Credit Agreement, and (ii)
the purchasing Second Lien Claimholders shall have the right, but not the
obligation, to require First Lien Agent to immediately resign under the First
Lien Credit Agreement.

-25-



--------------------------------------------------------------------------------



(h)    In the event that any one or more of the Second Lien Claimholders
exercises and consummates the purchase option set forth in this Section 5.6, (i)
the First Lien Claimholders shall retain their indemnification rights under the
First Lien Credit Agreement for actions or other matters arising on or prior to
the date of such purchase, and (ii) in the event that, at the time of such
purchase, there exists Excess First Lien Debt, the consummation of such purchase
option shall not include (nor shall the purchase price be calculated with
respect to) such Excess First Lien Debt (clauses (i) and (ii), the “Retained
Interest”).
(i)    In the event that a Retained Interest exists, each First Lien Claimholder
shall, at the request of the purchasing Second Lien Claimholders, execute an
amendment to the First Lien Credit Agreement acknowledging that such Retained
Interest consisting of Excess First Lien Debt is a last-out tranche, payable
after Payment in Full of all First Lien Priority Debt and payment in full of all
of the Second Lien Debt. Interest with respect to such Retained Interest
consisting of Excess First Lien Debt shall continue to accrue and be payable in
accordance with the terms of the First Lien Documents, the Retained Interest
shall continue to be secured by the Collateral, and the Retained Interest shall
be paid (or cash collateralized, as applicable) in accordance with the terms of
the First Lien Credit Agreement and this Agreement. Each First Lien Claimholder
shall continue to have all rights and remedies of a lender under the First Lien
Credit Agreement and the other First Lien Documents; provided, that no First
Lien Claimholder shall have any right to vote on or otherwise consent to any
amendment, waiver, departure from, or other modification of any provision of any
First Lien Document except that the consent of First Lien Agent shall be
required for (i) those matters that require the agreement of all lenders under
Section 14.1(a) of the First Lien Credit Agreement as in effect on the date
hereof and (ii) matters in contravention of the provisions and priorities set
forth in this Agreement.
5.7    Injunctive Relief. Should any Second Lien Claimholder in any way take,
attempt to, or threaten to take any action contrary to terms of this Agreement
with respect to the Collateral, or fail to take any action required by this
Agreement, First Lien Agent or any other First Lien Claimholder may obtain
relief against such Second Lien Claimholder by injunction, specific performance,
or other appropriate equitable relief, it being understood and agreed by Second
Lien Agent that (a) the First Lien Claimholders’ damages from such actions may
at that time be difficult to ascertain and may be irreparable, and (b) each
Second Lien Claimholder waives any defense that the First Lien Claimholders
cannot demonstrate damage or be made whole by the awarding of damages. Should
any other First Lien Claimholder in any way take, attempt to, or threaten to
take any action contrary to terms of this Agreement with respect to the
Collateral, or fail to take any action required by this Agreement, Second Lien
Agent, any Permitted Additional Second Lien Obligations Representative, or any
Second Lien Claimholder may obtain relief against such First Lien Claimholder by
injunction, specific performance, or other appropriate equitable relief, it
being understood and agreed by First Lien Claimholders that (i) the Second Lien
Claimholders’ damages from such actions may at that time be difficult to
ascertain and may be irreparable, and (ii) each First Lien Claimholder waives
any defense that the Second Lien Claimholders cannot demonstrate damage or be
made whole by the awarding of damages. First Lien Agent and Second Lien Agent
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by First Lien Agent or the other
First Lien Claimholders or Second Lien Agent or the other Second Lien
Claimholders, as the case may be.
5.8    Transfer of Pledged Collateral to Second Lien Agent.
(a)    First Lien Agent hereby agrees that upon the Payment in Full of First
Lien Priority Debt, to the extent permitted by applicable law, upon the written
request of Second Lien Agent (with all costs and expenses in connection
therewith to be for the account of Second Lien Agent and to be paid by
Grantors):

-26-



--------------------------------------------------------------------------------



(i)    First Lien Agent shall, without recourse or warranty, take commercially
reasonable steps to transfer the possession and control of the Pledged
Collateral, if any, then in its possession or control to Second Lien Agent,
except in the event and to the extent (A) such Collateral is sold, liquidated,
or otherwise disposed of by First Lien Agent or any other First Lien Claimholder
or by a Grantor as provided herein in full or partial satisfaction of any of the
First Lien Priority Debt or (B) it is otherwise required by any order of any
court or other governmental authority or applicable law; and
(ii)    in connection with the terms of any collateral access agreement, whether
with a landlord, processor, warehouseman, or other third party or any control
agreement, First Lien Agent shall notify the other parties thereto that its
rights thereunder have been assigned to Second Lien Agent (to the extent such
assignment is not prohibited by the terms of such agreement) and shall confirm
to such parties that Second Lien Agent is thereafter the “Agent” (or other
comparable term) as such term is used in any such agreement and is otherwise
entitled to the rights of the secured party under such agreement.
(b)    The foregoing provision shall not impose on First Lien Agent or any other
First Lien Claimholder any obligations which would conflict with prior perfected
claims therein in favor of any other person or any order or decree of any court
or other governmental authority or any applicable law or give rise to risk of
legal liability.
SECTION 6.Insolvency Proceedings.
6.1    Enforceability and Continuing Priority. This Agreement shall be
applicable both before and after the commencement of any Insolvency Proceeding
and all converted or succeeding cases in respect thereof. The relative rights of
Claimholders in or to any distributions from or in respect of any Collateral or
proceeds of Collateral, shall continue after the commencement of any Insolvency
Proceeding. Accordingly, the provisions of this Agreement are intended to be and
shall be enforceable as a subordination agreement within the meaning of Section
510 of the Bankruptcy Code.
6.2    Financing. If any Grantor shall be subject to any Insolvency Proceeding
and if First Lien Agent consents to the use of cash collateral (as such term is
defined in Section 363(a) of the Bankruptcy Code; herein, “Cash Collateral”), on
which First Lien Agent has a Lien or consents to such Grantor obtaining
financing provided under Section 364 of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law (such financing, a “DIP Financing”), and
if such Cash Collateral use or DIP Financing, as applicable, meets the
applicable DIP Financing Conditions, then Second Lien Agent unconditionally
agrees that it will consent to such Cash Collateral use or raise no objection to
such DIP Financing, as applicable, and, if DIP Financing is involved, Second
Lien Agent will subordinate its Liens in the Collateral (and in any other assets
of the Grantors that may serve as collateral (including avoidance actions, or
the proceeds thereof) for such DIP Financing) to the Liens securing such DIP
Financing. If such Cash Collateral use or DIP Financing, as applicable, meets
some, but not all, of the applicable DIP Financing Conditions, then Second Lien
Agent unconditionally agrees that it will only withhold its consent to such Cash
Collateral use or will only raise an objection to such DIP Financing based upon
the DIP Financing Condition(s) which are not met and will not withhold its
consent or object on any other basis and, if DIP Financing is involved and any
permitted objection of Second Lien Agent is withdrawn, overruled, or otherwise
eliminated, Second Lien Agent will subordinate its Liens in the Collateral (and
in any other assets of the Grantors that may serve as collateral (including
avoidance actions, or the proceeds thereof) for such DIP Financing) to the Liens
securing such DIP Financing. Second Lien Agent agrees that it shall not, nor
shall any of the Second Lien Claimholders, directly or indirectly, provide,
offer to provide, or support any DIP Financing secured by a

-27-



--------------------------------------------------------------------------------



Lien senior to or pari passu with the Liens securing the First Lien Debt. If, in
connection with any Cash Collateral use or DIP Financing, any Liens on the
Collateral held by the First Lien Claimholders to secure the First Lien Debt are
subject to a surcharge or are subordinated to an administrative priority claim,
a professional fee “carve-out,” or fees owed to the United States Trustee, then
the Liens on the Collateral of the Second Lien Claimholders securing the Second
Lien Debt shall also be subordinated to such interest or claim and shall remain
subordinated to the Liens on the Collateral of the First Lien Claimholders
consistent with this Agreement.
6.3    Sales. Second Lien Agent agrees that it will consent to, and will not
object or oppose a motion to Dispose of any Collateral free and clear of the
Liens of Second Lien Agent under Section 363 or Section 1129 of the Bankruptcy
Code if (a) the First Lien Agent has consented to the sale of such Collateral
free and clear of the Liens of the First Lien Agent, (b) such motion does not
impair, subject to the priorities set forth in this Agreement, the rights of the
Second Lien Claimholders under Section 363(k) of the Bankruptcy Code (so long as
the right of the Second Lien Claimholders to offset its claim against the
purchase price only arises after the First Lien Priority Debt has been paid in
full in cash), and (c) either (i) pursuant to court order, the Liens of the
Second Lien Claimholders attach to the net proceeds of the Disposition with the
same priority and validity as the Liens held by the Second Lien Claimholders on
such Collateral, and the Liens remain subject to the terms of this Agreement, or
(ii) the proceeds of the Disposition are applied in accordance with Section 4.1.
The foregoing to the contrary notwithstanding, the Second Lien Claimholders may
raise any objections to such Disposition of the Collateral that could be raised
by a creditor of Grantors whose claims are not secured by Liens on such
Collateral, provided such objections are not based on their status as secured
creditors (without limiting the foregoing, Second Lien Creditors may not raise
any objections based on rights afforded by Sections 363(e) and (f) of the
Bankruptcy Code to secured creditors (or any comparable provision of any other
Bankruptcy Law) with respect to the Liens granted to Second Lien Agent in
respect of such assets).
6.4    Relief from the Automatic Stay. Until the Payment in Full of First Lien
Priority Debt has occurred, Second Lien Agent agrees not to (a) seek (or support
any other person seeking) relief from the automatic stay or any other stay in
any Insolvency Proceeding in respect of the Collateral, without the prior
written consent of First Lien Agent; provided, that Second Lien Agent may seek
relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of the Collateral if and to the extent that First Lien Agent has
obtained relief from or modification of such stay in respect of the Collateral,
or (b) oppose any request by the First Lien Agent or any other First Lien
Claimholder to seek relief from the automatic stay or any other stay in any
Insolvency Proceeding in respect of the Collateral.
6.5    Adequate Protection.
(a)    In any Insolvency Proceeding involving a Grantor,
(i)    Each Second Lien Claimholder agrees that it shall not object to or
contest, or support any other person objecting or contesting (and instead shall
be deemed to have hereby irrevocably, absolutely, and unconditionally waived any
right to do so):
(A)    any request by any First Lien Claimholder prior to the Payment in Full of
First Lien Priority Debt for adequate protection of their interest in the
Collateral, including replacement or additional Liens on post-petition assets;
or

-28-



--------------------------------------------------------------------------------



(B)    any objection by any First Lien Claimholder to any motion, relief,
action, or proceeding based on any such First Lien Claimholders claiming a lack
of adequate protection;
(ii)    if any one or more First Lien Claimholders are granted adequate
protection in the form of an additional or replacement Lien (on existing or
future assets of Grantors) in connection with any DIP Financing or use of Cash
Collateral, then First Lien Agent agrees that Second Lien Agent shall also be
entitled to seek, without objection from First Lien Claimholders, adequate
protection in the form of an additional or replacement Lien (on such existing or
future assets of Grantors), which additional or replacement Lien, if obtained,
shall be subordinate to the Liens securing the First Lien Debt (including those
under a DIP Financing) on the same basis as the other Liens securing the Second
Lien Debt are subordinate to the First Lien Debt under this Agreement;
(iii)    no Second Lien Claimholder may seek adequate protection except for
adequate protection permitted pursuant to Section 6.5(a) or adequate protection
in the form of an additional or replacement Lien in and to existing or future
assets of Grantors, and Second Lien Agent further agrees that First Lien Agent
shall also be entitled to seek, without objection from the Second Lien
Claimholders, a senior adequate protection Lien in and to such existing or
future assets of Grantors as security for the First Lien Debt and that any
adequate protection Lien securing the Second Lien Debt shall be subordinated to
such senior adequate protection Lien securing the First Lien Debt on the same
basis as the other Liens securing the Second Lien Debt are subordinated to the
Liens securing the First Lien Debt under this Agreement;
(iv)    if any one or more First Lien Claimholders are granted adequate
protection in the form of a superpriority or other administrative expense claim
in connection with any DIP Financing or use of Cash Collateral, then First Lien
Agent agrees that Second Lien Agent shall also be entitled to seek, without
objection from First Lien Claimholders, adequate protection in the form of a
superpriority or other administrative expense claim (as applicable), which
superpriority or other administrative expense claim, if obtained, shall be
subordinate to the superpriority or other administrative expense claim of the
First Lien Claimholders (such subordination to include an express provision that
the Second Lien Claimholders will agree that their superpriority or other
administrative expense adequate protection claims may be satisfied by their
receipt of deferred cash payments of a value, as of the effective date of the
plan of reorganization, equal to the allowed amount of such claims in accordance
with Section 1129(a)(9)(A) of the Bankruptcy Code);
(v)    if any one or more Second Lien Claimholders are granted adequate
protection in the form of a superpriority or other administrative expense claim
in connection with any DIP Financing or use of Cash Collateral, then Second Lien
Agent agrees that First Lien Agent shall also be entitled to seek, without
objection from Second Lien Claimholders, adequate protection in the form of a
superpriority or other administrative expense claim (as applicable), which
superpriority or other administrative expense claim, if obtained, shall be
senior to the superpriority or other administrative expense claim of the Second
Lien Claimholders; and
(vi)    to the extent that the First Lien Claimholders are granted adequate
protection in the form of periodic cash interest payments, current post-petition
fees, and/or out-of-pocket expenses, Second Lien Agent may seek and retain
adequate protection with respect to the Second Lien Claimholders’ rights in the
Collateral in the form of periodic cash payments in an amount not exceeding
interest at the non-default contract rate, current post-petition fees, and/or
out-of-pocket expenses to the extent such cash payments compensate the Second
Lien Claimholders for a decrease

-29-



--------------------------------------------------------------------------------



in the value of the Second Lien Claimholders’ interest in the Collateral,
subject to the right of the First Lien Claimholders to object to the
reasonableness of the amount of interest, fees, and expenses so sought by the
Second Lien Claimholders. Without the consent of First Lien Agent, no Second
Lien Claimholder shall seek any other adequate protection in the form of cash
payments with respect to their rights in the Collateral.
(b)    Neither Second Lien Agent nor any other Second Lien Claimholder shall
object to, oppose, or challenge the determination of the extent of any Liens
held by any of the First Lien Claimholders or the value of any claims of First
Lien Claimholders under Section 506(a) of the Bankruptcy Code or any claim by
any First Lien Claimholder for allowance in any Insolvency Proceeding of First
Lien Debt consisting of post-petition interest, fees, or expenses.
(c)    Neither First Lien Agent nor any other First Lien Claimholder shall
object to, oppose, or challenge the determination of the extent of any Liens
held by any of the Second Lien Claimholders or the value of any claims of Second
Lien Claimholders under Section 506(a) of the Bankruptcy Code or any claim by
any Second Lien Claimholder for allowance in any Insolvency Proceeding of Second
Lien Debt consisting of post-petition interest, fees, or expenses.
6.6    Specific Sections of the Bankruptcy Code. No Second Lien Claimholder
shall object to, oppose, support any objection, or take any other action to
impede, the right of any First Lien Claimholder to make an election under
Section 1111(b)(2) of the Bankruptcy Code. The Second Lien Claimholders waive
any claim they may hereafter have against any First Lien Claimholder arising out
of the election by any First Lien Claimholder of the application of Section
1111(b)(2) of the Bankruptcy Code. The Second Lien Claimholders agree that they
will not, directly or indirectly, assert or support the assertion of, and hereby
waive any right that they may to assert or support the assertion of any claim
under Section 506(c) or the “equities of the case” exception of Section 552(b)
of the Bankruptcy Code as against any First Lien Claimholder or any of the
Collateral to the extent securing the First Lien Debt.
6.7    No Waiver. Subject to Section 3.1(a) and the other provisions of this
Section 6, nothing contained herein shall prohibit or in any way limit any First
Lien Claimholder from objecting in any Insolvency Proceeding involving a Grantor
to any action taken by any Second Lien Claimholder, including the seeking by any
Second Lien Claimholder of adequate protection or the assertion by any Second
Lien Claimholder of any of its rights and remedies under the Second Lien
Documents.
6.8    Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency Proceeding or otherwise to turn over, disgorge, or otherwise pay to
the estate of any Grantor any amount paid in respect of First Lien Debt (or if
any First Lien Claimholder elects to do so upon the advice of counsel) (a
“Recovery”), then such First Lien Claimholder shall be entitled to a
reinstatement of the First Lien Debt with respect to all such amounts, and all
rights, interests, priorities, and privileges recognized in this Agreement shall
apply with respect to any such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the parties hereto
from such date of reinstatement and, to the extent the First Lien Cap was
decreased in connection with such payment of the First Lien Debt, the First Lien
Cap shall each be increased to such extent.
6.9    Plan of Reorganization.
(a)    If, in any Insolvency Proceeding involving a Grantor, debt obligations of
the reorganized debtor secured by Liens upon any property of the reorganized
debtor or equity are distributed

-30-



--------------------------------------------------------------------------------



pursuant to a confirmed plan of reorganization or similar dispositive
restructuring plan, both on account of First Lien Debt and on account of Second
Lien Debt, then, to the extent the debt obligations distributed on account of
the First Lien Debt and on account of the Second Lien Debt are secured by Liens
upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations or equity pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations or equity.
(b)    The provisions of Section 1129(b)(1) of the Bankruptcy Code
notwithstanding, the Second Lien Claimholders agree that they will not propose,
support, or vote in favor of any plan of reorganization of a Grantor that is
inconsistent with the priorities or other provisions of this Agreement.
(c)    Unless and until the Payment in Full of First Lien Priority Debt has
occurred and except as otherwise expressly provided this Section 6, if a Grantor
(or any of its assets) is the subject of an Insolvency Proceeding and if any
distribution from the Collateral or on account of a Lien in the Collateral is
received by Second Lien Agent, any Permitted Additional Second Lien Obligations
Representative, or any other Second Lien Claimholder on account of their Second
Lien Secured Claims in connection with such Insolvency Proceeding, then such
distribution shall be segregated and held in trust and forthwith paid over to
First Lien Agent for the benefit of the First Lien Claimholders in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. Except as otherwise provided in Section 6.5
and Section 6.9(a) hereof, unless and until the Payment in Full of First Lien
Priority Debt has occurred, the Second Lien Agent, each Permitted Additional
Second Lien Obligations Representative, and each other Second Lien Claimholder
shall be required to turnover to the First Lien Agent and the First Lien Agent
shall be entitled to apply (or, in the case of non-cash proceeds, hold) in
accordance with Section 4.1 any cash or non-cash distribution from the
Collateral or on account of a Lien in the Collateral or the proceeds thereof
received by the Second Lien Claimholders on account of their Second Lien Secured
Claims pursuant to a confirmed plan of reorganization or similar dispositive
plan of a Grantor (unless such distribution is made under a confirmed plan of
reorganization or other dispositive plan of such Grantor that is accepted by the
requisite affirmative vote of all classes composed of the secured claims of the
First Lien Claimholders under Section 1126(c) of the Bankruptcy Code or
otherwise provides for the Payment in Full of First Lien Priority Debt). For
purposes of this subsection, the issue of whether the Payment in Full of First
Lien Priority Debt has occurred under a confirmed plan of reorganization or
other dispositive plan shall be subject to a reasonable and good faith
determination under the circumstances by the First Lien Agent, and shall be
further subject to all rights and defenses of the Second Lien Agent or any
Second Lien Claimholder with respect thereto. Second Lien Agent irrevocably
authorizes and empowers First Lien Agent, in the name of each Second Lien
Claimholder, to demand, sue for, collect, and receive any and all such
distributions from the Collateral or on account of a Lien in the Collateral in
respect of any Second Lien Secured Claim to which the First Lien Claimholders
are entitled hereunder. In furtherance of the foregoing, First Lien Agent is
hereby authorized to make any such endorsements as agent for Second Lien Agent,
any Permitted Additional Second Lien Obligations Representative, or any other
such Second Lien Claimholders. This authorization is coupled with an interest
and is irrevocable until the Payment in Full of First Lien Priority Debt.
Nothing in this Agreement prohibits or limits the right of a Second Lien
Claimholder to receive and retain any cash, debt, or equity securities on
account of Second Lien Deficiency Claims.
SECTION 7.Reliance; Waivers; Etc.
7.1    Reliance. Other than any reliance on the terms of this Agreement, First
Lien Agent acknowledges that it and such First Lien Claimholders have,
independently and without reliance on Second Lien Agent, any Permitted
Additional Second Lien Obligations Representative, or any other Second Lien
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into such First Lien
Documents and be bound by the terms of this Agreement

-31-



--------------------------------------------------------------------------------



and they will continue to make their own credit decision in taking or not taking
any action under the First Lien Credit Agreement or this Agreement. Second Lien
Agent acknowledges that it and the Second Lien Claimholders have, independently
and without reliance on First Lien Agent or any other First Lien Claimholder,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into each of the Second Lien Documents
and be bound by the terms of this Agreement and they will continue to make their
own credit decision in taking or not taking any action under the Second Lien
Documents or this Agreement.
7.2    No Warranties or Liability. First Lien Agent acknowledges and agrees that
each of Second Lien Agent, each Permitted Additional Second Lien Obligations
Representative, and the other Second Lien Claimholders have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility, or enforceability of any of
the Second Lien Documents, the ownership of any Collateral, or the perfection or
priority of any Liens thereon. Except as otherwise expressly provided herein,
the Second Lien Claimholders will be entitled to manage and supervise their
respective notes and extensions of credit under the Second Lien Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. Second Lien Agent acknowledges and agrees that First Lien Agent and
the other First Lien Claimholders have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability, or enforceability of any of the First Lien
Documents, the ownership of any Collateral, or the perfection or priority of any
Liens thereon. Except as otherwise expressly provided herein, the First Lien
Claimholders will be entitled to manage and supervise their respective loans and
extensions of credit under their respective First Lien Documents in accordance
with law and as they may otherwise, in their sole discretion, deem appropriate.
Second Lien Agent, the Permitted Additional Second Lien Obligations
Representatives, and the other Second Lien Claimholders shall have no duty to
First Lien Agent or any other First Lien Claimholder, and First Lien Agent and
the other First Lien Claimholders shall have no duty to Second Lien Agent, any
Permitted Additional Second Lien Obligations Representative, or any other Second
Lien Claimholder, to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of an event of default or default
under any agreements with any Grantor (including the First Lien Documents and
the Second Lien Documents), regardless of any knowledge thereof which they may
have or be charged with.
7.3    No Waiver of Lien Priorities.
(a)    No right of First Lien Agent or any other First Lien Claimholder to
enforce any provision of this Agreement or any First Lien Document shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of any Grantor or by any act or failure to act by First Lien Agent or any
other First Lien Claimholder, or by any noncompliance by any person with the
terms, provisions, and covenants of this Agreement, any of the First Lien
Documents or any of the Second Lien Documents, regardless of any knowledge
thereof which First Lien Agent or any other First Lien Claimholder may have (or
be otherwise charged with).
(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to any rights of Grantors under the First Lien Documents and
subject to the provisions of Section 5.3(a)), First Lien Agent and the other
First Lien Claimholders may, at any time and from time to time in accordance
with the First Lien Documents or applicable law, without the consent of, or
notice to, Second Lien Agent, any Permitted Additional Second Lien Obligations
Representative, or any other Second Lien Claimholder, without incurring any
liabilities to Second Lien Agent, any Permitted Additional Second Lien
Obligations Representative, or any other Second Lien Claimholder and without
impairing or releasing the Lien priorities and other benefits provided in this
Agreement (even if any right of subrogation or other right or remedy of

-32-



--------------------------------------------------------------------------------



Second Lien Agent, any Permitted Additional Second Lien Obligations
Representative, or any other Second Lien Claimholder is affected, impaired, or
extinguished thereby) do any one or more of the following without the prior
written consent of Second Lien Agent:
(i)    change the manner, place, or terms of payment or change or extend the
time of payment of, or amend, renew, exchange, increase, or alter, the terms of
any of the First Lien Debt or any Lien on any First Lien Collateral or guarantee
thereof or any liability of any Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Lien Debt, without any restriction as to the tenor or terms of any such
increase or extension) or otherwise amend, renew, exchange, extend, modify, or
supplement in any manner any Liens held by First Lien Agent or any other First
Lien Claimholder, the First Lien Debt, or any of the First Lien Documents;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the First Lien Collateral
or any liability of any Grantor to First Lien Agent or any other First Lien
Claimholders, or any liability incurred directly or indirectly in respect
thereof;
(iii)    settle or compromise any First Lien Debt or any other liability of any
Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability (including the First Lien Debt) in any manner or
order; and
(iv)    exercise or delay in or refrain from exercising any right or remedy
against any Grantor or any other person, elect any remedy and otherwise deal
freely with any Grantor or any First Lien Collateral and any security and any
guarantor or any liability of any Grantor to First Lien Agent or any other First
Lien Claimholder or any liability incurred directly or indirectly in respect
thereof.
(c)    Except as otherwise provided herein, each of Second Lien Agent, each
Permitted Additional Second Lien Obligations Representative, and each other
Second Lien Claimholder also agrees that First Lien Agent and the other First
Lien Claimholders shall have no liability to Second Lien Agent, such Permitted
Additional Second Lien Obligations Representative, or any other Second Lien
Claimholder, and Second Lien Agent hereby waives any claim against First Lien
Agent or any other First Lien Claimholder arising out of any and all actions
which First Lien Agent or any other First Lien Claimholder may, pursuant to the
terms hereof, take, permit or omit to take with respect to:
(i)    the First Lien Documents;
(ii)    the collection of the First Lien Debt; or
(iii)    the foreclosure upon, or sale, liquidation, or other disposition of, or
the failure to foreclose upon, or sell, liquidate, or otherwise dispose of, any
First Lien Collateral. Second Lien Agent agrees that First Lien Agent and the
other First Lien Claimholders have no duty to them in respect of the maintenance
or preservation of the First Lien Collateral, the First Lien Debt, or otherwise.
(d)    Until the Payment in Full of First Lien Priority Debt, Second Lien Agent
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead, or

-33-



--------------------------------------------------------------------------------



otherwise assert, or otherwise claim the benefit of, any marshaling, appraisal,
valuation, or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.
7.4    Obligations Unconditional. For so long as this Agreement is in full force
and effect, all rights, interests, agreements, and obligations of First Lien
Agent and the other First Lien Claimholders and Second Lien Agent, any Permitted
Additional Second Lien Obligations Representative, and the other Second Lien
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:
(a)    any lack of validity or enforceability of any First Lien Documents or any
Second Lien Documents;
(b)    except as otherwise expressly restricted in this Agreement, any change in
the time, manner, or place of payment of, or in any other terms of, all or any
of the First Lien Debt or Second Lien Debt, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any First Lien Document or any Second Lien
Document;
(c)    except as otherwise expressly restricted in this Agreement, any exchange
of any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Debt or Second Lien Debt
or any guarantee thereof;
(d)    the commencement of any Insolvency Proceeding in respect of any Grantor;
or
(e)    any other circumstances which otherwise might constitute a defense
available to any Grantor in respect of the First Lien Debt, the First Lien
Agent, any other First Lien Claimholder, the Second Lien Debt, the Second Lien
Agent, any Permitted Additional Second Lien Obligations Representative, or any
other Second Lien Claimholder.
SECTION 8.Representations and Warranties.
8.1    Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:
(a)    Such party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.
(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party, enforceable in
accordance with its terms.
(c)    The execution, delivery, and performance by such party of this Agreement
(i) do not require any consent or approval of, registration or filing with or
any other action by any governmental authority and (ii) will not violate any
provision of law, statute, rule or regulation, or of the certificate or articles
of incorporation or other constitutive documents or by-laws of such party or any
order of any governmental authority or any provision of any indenture, agreement
or other instrument binding upon such party.

-34-



--------------------------------------------------------------------------------



8.2    Representations and Warranties of Each Agent. First Lien Agent and Second
Lien Agent each represents and warrants to the other that it has been authorized
by the First Lien Claimholders or the applicable Second Lien Claimholders, as
applicable, under the First Lien Credit Agreement or the applicable Second Lien
Documents, as applicable, to enter into this Agreement and to represent that
each of the agreements, covenants, waivers, and other provisions hereof is
valid, binding, and enforceable against the First Lien Claimholders or Second
Lien Claimholders, as applicable, as fully as if they were parties hereto.
8.3    Survival. All representations and warranties made by one party hereto in
this Agreement shall be considered to have been relied upon by the other party
hereto and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by any such other party.
SECTION 9.Miscellaneous.
9.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the First Lien Documents or any of the
Second Lien Documents, the provisions of this Agreement shall govern and
control.
9.2    Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to Second Lien Agent,
any Permitted Additional Second Lien Obligations Representative, or any other
Second Lien Claimholder, to extend credit and other financial accommodations to
or for the benefit of any Grantor constituting First Lien Debt in reliance
hereof. Second Lien Agent hereby waives any right it may have under applicable
law to revoke this Agreement or any of the provisions of this Agreement. The
terms of this Agreement shall survive, and shall continue in full force and
effect, in any Insolvency Proceeding. Any provision of this Agreement that is
prohibited or unenforceable shall not invalidate the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
All references to any Grantor shall include such Grantor as debtor and
debtor‑in‑possession and any receiver or trustee for such Grantor in any
Insolvency Proceeding. This Agreement shall terminate and be of no further force
and effect:
(a)    with respect to First Lien Agent, the other First Lien Claimholders, and
the First Lien Debt, on the date that the First Lien Debt is paid in U.S.
Dollars in full in cash or immediately available funds and all commitments, if
any, to extend credit to Borrowers are terminated or have expired; and
(b)    with respect to Second Lien Agent, each Permitted Additional Second Lien
Obligations Representative, the other Second Lien Claimholders, and the Second
Lien Debt, on the date that the Second Lien Debt is paid in U.S. Dollars in full
in cash or immediately available funds and all commitments, if any, to extend
credit to EAC are terminated or have expired.
9.3    Amendments; Waivers. No amendment, modification, or waiver of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing signed on behalf of First Lien Agent and Second Lien Agent and each
waiver, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties making such waiver
or the obligations of the other parties to such party in any other respect or at
any other time.
9.4    Information Concerning Financial Condition of the Borrowers and their
Subsidiaries. First Lien Agent and the other First Lien Claimholders, on the one
hand, and Second Lien

-35-



--------------------------------------------------------------------------------



Agent, each Permitted Additional Second Lien Obligations Representative, and the
other Second Lien Claimholders, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Borrowers and
their Subsidiaries and all endorsers or guarantors of the First Lien Debt or the
Second Lien Debt and (b) all other circumstances bearing upon the risk of
nonpayment of the First Lien Debt or the Second Lien Debt. First Lien Agent and
the other First Lien Claimholders shall have no duty to advise Second Lien
Agent, any Permitted Additional Second Lien Obligations Representative, or any
other Second Lien Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise. Second Lien Agent, any
Permitted Additional Second Lien Obligations Representative, and the other
Second Lien Claimholders shall have no duty to advise First Lien Agent or any
other First Lien Claimholder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event First Lien Agent
or any other First Lien Claimholder, in its or their sole discretion, undertakes
at any time or from time to time to provide any such information to Second Lien
Agent or any other Second Lien Claimholder, it or they shall be under no
obligation:
(a)    to make, and First Lien Agent and the other First Lien Claimholders shall
not make, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness, or validity of any such
information so provided;
(b)    to provide any additional information or to provide any such information
on any subsequent occasion;
(c)    to undertake any investigation; or
(d)    to disclose any information, which pursuant to accepted or reasonable
commercial practices, such party wishes to maintain confidential or is otherwise
required to maintain confidential.
9.5    Subrogation. With respect to any payments or distributions in cash,
property, or other assets that Second Lien Agent, any Permitted Additional
Second Lien Obligations Representative, or any other Second Lien Claimholder
pays over to First Lien Agent or any other First Lien Claimholder under the
terms of this Agreement, Second Lien Agent, each Permitted Additional Second
Lien Obligations Representative, and the other Second Lien Claimholders shall be
subrogated to the rights of First Lien Agent and the other First Lien
Claimholders; provided, that Second Lien Agent hereby agrees not to assert or
enforce any such rights of subrogation it may acquire as a result of any payment
hereunder until the Payment in Full of First Lien Priority Debt has occurred.
Any payments or distributions in cash, property or other assets received by
Second Lien Agent, any Permitted Additional Second Lien Obligations
Representative, or any other Second Lien Claimholder that are paid over to First
Lien Agent or the First Lien Claimholders pursuant to this Agreement shall not
reduce any of the Second Lien Debt.
9.6    SUBMISSION TO JURISDICTION; WAIVERS.
(a)    ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:
(i)    ACCEPTS GENERALLY AND UNCONDITIONALLY THE JURISDICTION AND VENUE OF SUCH
COURTS;

-36-



--------------------------------------------------------------------------------



(ii)    WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(iii)    AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.7; AND
(iv)    AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.
(b)    EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.6(b) AND EXECUTED BY
FIRST LIEN AGENT AND SECOND LIEN AGENT), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
9.7    Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
Second Lien Agent and First Lien Agent, respectively. Unless otherwise
specifically provided herein, any notice hereunder shall be in writing and may
be personally served or sent by telefacsimile or United States mail or courier
service or electronic mail to the address set forth beneath its signature hereto
and shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
electronic mail (such electronic mail receipt confirmed), or 3 Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. For the purposes hereof, the addresses of the parties hereto may be
amended as may be designated by such party in a written notice to all of the
other parties.
9.8    Further Assurances. First Lien Agent and Second Lien Agent each agrees to
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested in writing) as First Lien
Agent or Second Lien Agent may reasonably request to effectuate the terms of and
the Lien priorities contemplated by this Agreement, all at the expense of
Borrowers. In furtherance of the foregoing, (a) the First Lien Agent agrees
that, if there is a Refinancing of the Second

-37-



--------------------------------------------------------------------------------



Lien Debt and if the agent or other representative of the holders of the
indebtedness that Refinances the Second Lien Debt so requests, it will execute
and deliver either an acknowledgement of the joinder of such agent or
representative to this Agreement or an agreement with such agent or
representative identical to this Agreement (subject to changing names of
parties, documents and addresses, as appropriate) in favor of any such agent or
representative, and (b) Second Lien Agent agrees that, (i) if there is a
Refinancing of the First Lien Debt and if the agent or other representative of
the holders of the indebtedness that Refinances the First Lien Debt so requests,
it will execute and deliver either an acknowledgement of the joinder of such
agent or representative to this Agreement or an agreement with such agent or
representative identical to this Agreement (subject to changing names of
parties, documents and addresses, as appropriate) in favor of any such agent or
representative.
9.9    APPLICABLE LAW. THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. EACH OF
THE PARTIES HERETO AGREES THAT THIS AGREEMENT RELATES TO A TRANSACTION COVERING
IN THE AGGREGATE NOT LESS THAN $250,000.
9.10    Binding on Successors and Assigns. This Agreement shall be binding upon
First Lien Agent, the First Lien Claimholders, Second Lien Agent, each Permitted
Additional Second Lien Obligations Representative, the Second Lien Claimholders,
and their respective successors and assigns.
9.11    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
9.12    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic submission (including PDF) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
9.13    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of and bind
each of the First Lien Claimholders and the Second Lien Claimholders. In no
event shall any Grantor be a third party beneficiary of this Agreement.
9.14    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of First Lien Agent and the other First Lien Claimholders, on the one
hand, and Second Lien Agent, each Permitted Additional Second Lien Obligations
Representative, and the other Second Lien Claimholders on the other hand. No
Grantor or any other creditor thereof shall have any rights hereunder and no
Grantor may rely on the terms hereof. Nothing in this Agreement shall impair, as
between Grantors and First Lien Agent and the other First Lien Claimholders, or
as between Grantors and Second Lien Agent, each Permitted Additional Second Lien
Obligations Representative, and the other Second Lien Claimholders, the
obligations of Grantors to pay principal, interest, fees and other amounts as
provided in the First Lien Documents and the Second Lien Documents,
respectively.

-38-



--------------------------------------------------------------------------------



9.15    Costs and Attorneys Fees. In the event it becomes necessary for First
Lien Agent, any other First Lien Claimholder, Second Lien Agent, any Permitted
Additional Second Lien Obligations Representative, or any other Second Lien
Claimholder to commence or become a party to any proceeding or action to enforce
the provisions of this Agreement, the court or body before which the same shall
be tried shall award to the prevailing party all costs and expenses thereof,
including reasonable attorneys fees, the usual and customary and lawfully
recoverable court costs, and all other expenses in connection therewith.
9.16    Integration. This Agreement reflects the entire understanding of the
parties with respect to the subject matter hereof and shall not be contradicted
or qualified by any other agreement, oral or written, before the date hereof.
9.17    Concerning the Second Lien Agent. Wilmington Trust is entering into this
Agreement not in its individual capacity, but solely in its capacity as trustee
under the Second Lien Notes Indenture and collateral agent under the Second Lien
Documents, and shall not be personally liable hereunder in its individual
capacity except for its own gross negligence or willful misconduct. In the
performance of its duties and obligations hereunder, Wilmington Trust shall be
entitled to all of the rights, privileges and immunities afforded it in the
Indenture.
9.18    Reciprocal Rights. The parties agree that the provisions of Sections
2.3, 2.4(b), 3, 4.2, 5.1, 5.2, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9(b) and 9.5,
including, as applicable, the defined terms referenced therein (but only to the
extent used therein), which govern the relationship, and certain rights,
restrictions, and agreements, between the First Lien Agent and the other First
Lien Claimholders with respect to the First Lien Debt, on the one hand, and the
Second Lien Agent and the other Second Lien Claimholders with respect to the
Second Lien Debt, on the other hand, shall, from and after the Payment in Full
of First Lien Priority Debt and until the payment in full of the Second Lien
Debt, apply to and govern, mutatis mutandis, the relationship between the Second
Lien Agent and the other Second Lien Claimholders with respect to the Second
Lien Debt, on the one hand, and the First Lien Agent and the other First Lien
Claimholders with respect to the Excess First Lien Debt, on the other hand.


[signature pages follow]



-39-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association,
as First Lien Agent
By:     
Name:
Title:     

    

--------------------------------------------------------------------------------



WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as collateral agent under the Senior
Secured Notes Indenture, as Second Lien Agent
By:     
Name:
Title:         

    

--------------------------------------------------------------------------------





ACKNOWLEDGMENT
Borrowers and Borrowers’ undersigned Subsidiaries each hereby acknowledge that
they have received a copy of the foregoing Intercreditor Agreement (as in effect
on the date hereof, the “Initial Intercreditor Agreement”) and agree to
recognize all rights granted by the Initial Intercreditor Agreement to First
Lien Agent, the other First Lien Claimholders, Second Lien Agent, each Permitted
Additional Second Lien Obligations Representative, and the other Second Lien
Claimholders, waive the provisions of Section 9-615(a) of the UCC in connection
with the application of proceeds of Collateral in accordance with the provisions
of the Initial Intercreditor Agreement, agree that they will not do any act or
perform any obligation which is not in accordance with the agreements set forth
in the Initial Intercreditor Agreement. Borrowers and Borrowers’ undersigned
Subsidiaries each further acknowledge and agree that they are not an intended
beneficiary or third party beneficiary under the Initial Intercreditor
Agreement, as amended, restated, supplemented, or otherwise modified hereafter.
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
ERICKSON AIR-CRANE INCORPORATED,
a Delaware corporation
By:     
Name:
Title:         
EAC ACQUISITION CORPORATION,
a Delaware corporation
By:     
Name:
Title:             
EVERGREEN HELICOPTERS, INC.,
an Oregon corporation
By:     
Name:
Title:              





    

--------------------------------------------------------------------------------



EVERGREEN HELICOPTERS OF ALASKA, INC.,
an Alaska corporation
By:     
Name:
Title:               
EVERGREEN HELICOPTERS INTERNATIONAL, INC.,
a Texas corporation
By:     
Name:
Title:              
EVERGREEN EQUITY, INC.,
a Nevada corporation
By:     
Name:
Title:             





    